Exhibit 10.1
 
Execution Version









$198,309,583.05
 
LETTER OF CREDIT AGREEMENT
 
dated as of April 29, 2011
 
among
 
KENTUCKY UTILITIES COMPANY,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,
as Administrative Agent
 





 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
     
Page
ARTICLE I DEFINITIONS
 
1
 
Section 1.01.
Definitions
1
     
ARTICLE II THE CREDITS
 
13
 
Section 2.01.
Commitments
13
 
Section 2.02.
Noteless Agreement; Evidence of Indebtedness
13
 
Section 2.03.
Fees
13
 
Section 2.04.
Adjustments of Commitments
14
 
Section 2.05.
Mandatory Prepayments
16
 
Section 2.06.
General Provisions as to Payments
16
 
Section 2.07.
Computation of Interest and Fees
17
 
Section 2.08.
Increased Cost and Reduced Return
17
 
Section 2.09.
Taxes
18
 
Section 2.10.
Defaulting Lenders.
21
     
ARTICLE III LETTERS OF CREDIT
 
23
 
Section 3.01.
Issuing Lenders; Reimbursement Agreement
23
 
Section 3.02.
Letters of Credit
23
 
Section 3.03.
Method of Issuance of Letters of Credit
23
 
Section 3.04.
Conditions to Issuance of Letters of Credit
23
 
Section 3.05.
Purchase and Sale of Letter of Credit Participations
24
 
Section 3.06.
Drawings under Letters of Credit
24
 
Section 3.07.
Reimbursement Obligations
24
 
Section 3.08.
Duties of Issuing Lenders to Lenders; Reliance
25
 
Section 3.09.
Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings
26
 
Section 3.10.
Funds Received from the Borrower in Respect of Drawn Letters of Credit
26
 
Section 3.11.
Obligations in Respect of Letters of Credit Unconditional
27
 
Section 3.12.
Indemnification in Respect of Letters of Credit
28
 
Section 3.13.
ISP98
28
     
ARTICLE IV CONDITIONS
 
28
 
Section 4.01.
Conditions to Closing
28
 
Section 4.02.
Conditions to All Credit Events
30
 
Section 4.03.
Additional Conditions to Credit Events
30
   
ARTICLE V REPRESENTATIONS AND WARRANTIES
31
 
Section 5.01.
Status
31
 
Section 5.02.
Authority; No Conflict
31
 
Section 5.03.
Legality; Etc
31
 
Section 5.04.
Financial Condition
31
 
Section 5.05.
Litigation
31
 
Section 5.06.
No Violation
32
 
Section 5.07.
ERISA
32
 
Section 5.08.
Governmental Approvals
32
 
Section 5.09.
Investment Company Act
32
 
Section 5.10.
Tax Returns and Payments
32
 
Section 5.11.
Compliance with Laws
33
 
Section 5.12.
No Default
33
 
Section 5.13.
Environmental Matters
33
 
Section 5.14.
OFAC
34
     
ARTICLE VI COVENANTS
 
34
 
Section 6.01.
Information
34
 
Section 6.02.
Maintenance of Property; Insurance
36
 
Section 6.03.
Conduct of Business and Maintenance of Existence
37
 
Section 6.04.
Compliance with Laws, Etc
37
 
Section 6.05.
Books and Records
37
 
Section 6.06.
Use of Proceeds
37
 
Section 6.07.
Merger or Consolidation
37
 
Section 6.08.
Asset Sales
38
 
Section 6.09.
Consolidated Debt to Consolidated Capitalization Ratio
38
 
Section 6.10.
Limitation on Liens
38
     
ARTICLE VII DEFAULTS
 
38
 
Section 7.01.
Events of Default
38
     
ARTICLE VIII THE AGENT
 
41
 
Section 8.01.
Appointment and Authorization
41
 
Section 8.02.
Individual Capacity
41
 
Section 8.03.
Delegation of Duties
41
 
Section 8.04.
Reliance by the Administrative Agent
41
 
Section 8.05.
Notice of Default
42
 
Section 8.06.
Non-Reliance on the Agent and Other Lenders
42
 
Section 8.07.
Exculpatory Provisions
42
 
Section 8.08.
Indemnification
43
 
Section 8.09.
Resignation; Successors
43
 
Section 8.10.
Administrative Agent's Fees
44
     
ARTICLE IX MISCELLANEOUS
 
44
 
Section 9.01.
Notices
44
 
Section 9.02.
No Waivers; Non-Exclusive Remedies
46
 
Section 9.03.
Expenses; Indemnification
46
 
Section 9.04.
Sharing of Set-Offs
47
 
Section 9.05.
Amendments and Waivers
47
 
Section 9.06.
Successors and Assigns
48
 
Section 9.07.
Governing Law; Submission to Jurisdiction
50
 
Section 9.08.
Counterparts; Integration; Effectiveness
51
 
Section 9.09.
Generally Accepted Accounting Principles
51
 
Section 9.10.
Usage
51
 
Section 9.11.
WAIVER OF JURY TRIAL
52
 
Section 9.12.
Confidentiality
52
 
Section 9.13.
USA PATRIOT Act Notice
53
 
Section 9.14.
No Fiduciary Duty
53


 

 
 

--------------------------------------------------------------------------------

 

Appendices:
 
Commitment Appendix
 
Exhibits:
 
Exhibit A                           -      Form of Reimbursement Agreement
Exhibit B                           -      Form of Assignment and Assumption
Agreement
Exhibit C                           -      Forms of Opinion of Counsel for the
Borrower
Exhibit D                           -      Form of Letter of Credit Request



 
 

--------------------------------------------------------------------------------

 

LETTER OF CREDIT AGREEMENT (this “Agreement”) dated as of April 29, 2011 is
entered into among KENTUCKY UTILITIES COMPANY, a Kentucky corporation and a
Virginia corporation (the “Borrower”), the LENDERS party hereto from time to
time and BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as
Administrative Agent. The parties hereto agree as follows:
 
RECITALS
 
            WHEREAS, the Borrower has requested that the Lenders provide a
senior unsecured letter of credit facility in an aggregate amount of
$198,309,583.05, and the Lenders are willing to do so on the terms and
conditions set forth herein.
 
           NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01. Definitions.All capitalized terms used in this Agreement or in any
Appendix, Schedule or Exhibit hereto which are not otherwise defined herein or
therein shall have the respective meanings set forth below.
 
“Administrative Agent” or “Agent” means Banco Bilbao Vizcaya Argentaria, S.A.,
New York Branch, in its capacity as administrative agent for the Lenders
hereunder and under the other Loan Documents, and its successor or successors in
such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
 
“Applicable Lending Office” means, with respect to any Lender, its office
located at the address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Applicable Lending Office)
or such other office as such Lender may hereafter designate as its Applicable
Lending Office by notice to the Borrower and the Administrative Agent.
 
“Applicable Percentage” means, for purposes of calculating the applicable rate
for the Facility Fee for any day for purposes of Section 2.03(a), the
appropriate applicable percentage set forth below corresponding to the then
current highest Borrower’s Ratings; provided, that, in the event that the
Borrower’s Ratings shall fall within different levels and ratings are maintained
by both Rating Agencies, the applicable rating shall be based on the higher of
the two ratings unless one of the ratings is two or more levels lower than the
other, in which case the applicable rating shall be determined by reference to
the level one rating lower than the higher of the two ratings:
 

 
Borrower’s Ratings
(S&P /Moody’s)
Applicable Percentage for
Facility Fees
Category A
> A- from S&P / A3 from
Moody’s
1.000%
Category B
BBB+ from S&P / Baa1 from
Moody’s
1.100%
Category C
BBB from S&P / Baa2 from
Moody’s
1.200%
Category D
BBB- from S&P / Baa3 from
Moody’s
1.325%
Category E
≤BB+ from S&P / Ba1
from Moody’s
1.500%



“Asset Sale” shall mean any sale of any assets, including by way of the sale by
the Borrower or any of its Subsidiaries of equity interests in such
Subsidiaries.
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit B, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Base Rate” means for any day a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (iii) LIBOR Market Index Rate for such day plus 1%.
 
 “Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Borrower’s Rating” means the senior unsecured long-term debt rating of the
Borrower from S&P or Moody’s.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close; provided,
that, when used in Article III with respect to any action taken by or with
respect to any Issuing Lender, the term “Business Day” shall not include any day
on which commercial banks are authorized by law to close in the jurisdiction
where the office at which such Issuing Lender books any Letter of Credit is
located.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of voting
stock of PPL Corporation or its successors or (ii) the failure at any time of
PPL Corporation or its successors to own 80% or more of the outstanding shares
of the Voting Stock in the Borrower.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
purchase participations in Letters of Credit pursuant to Article III hereof, as
set forth in the Commitment Appendix and as such Commitment may be reduced from
time to time pursuant to Section 2.04 or Section 9.06(c) or increased from time
to time pursuant to Section 9.06(c).
 
“Commitment Appendix” means the Appendix attached under this Agreement
identified as such.
 
“Commitment Ratio” shall mean, with respect to any Lender, the percentage
equivalent of the ratio which such Lender’s Commitment bears to the aggregate
amount of all Commitments.
 
“Consolidated Capitalization” shall mean the sum of, without duplication, (A)
the Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (B) the consolidated shareowners’ equity (determined in
accordance with GAAP) of the common, preference and preferred shareowners of the
Borrower and minority interests  recorded on the Borrower’s consolidated
financial statements (excluding from shareowner’s equity (i) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(ii) the balance of accumulated other comprehensive income/loss of the Borrower
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Borrower, Consolidated Debt of the Borrower shall exclude Non-Recourse
Debt and Consolidated Capitalization of the Borrower shall exclude that portion
of shareowners’ equity attributable to assets securing Non-Recourse Debt.
 
“Consolidated Debt” means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Borrower and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) Hybrid Securities of the Borrower and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Continuing Lender” means with respect to any event described in Section
2.04(b), a Lender which is not a Retiring Lender, and “Continuing Lenders” means
any two or more of such Continuing Lenders.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Credit Event” means the issuance, renewal or extension of a Letter of Credit.
 
“Custody Agreement” means a Custody Agreement as defined in and entered into
pursuant to a Reimbursement Agreement in connection with the issuance of a
Letter of Credit hereunder.
 
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $75,000,000 in the aggregate and (vi) all obligations of such
Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include (a)
obligations of such Person under any installment sale, conditional sale or title
retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services, (b) obligations under
agreements relating to the purchase and sale of any commodity, including any
power sale or purchase agreements, any commodity hedge or derivative (regardless
of whether any such transaction is a “financial” or physical transaction), (c)
any trade obligations or other obligations of such Person incurred in the
ordinary course of business or (d) obligations of such Person under any lease
agreement (including any lease intended as security) that is not a Capital Lease
or a Synthetic Lease.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time.
 
“Dollars” and the sign “$” means lawful money of the United States of America.
 
“Effective Date” means the date on which the Administrative Agent determines
that the conditions specified in or pursuant to Section 4.01 have been
satisfied.
 
“Eligible Assignee” means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000; provided, that such bank
is acting through a branch or agency located and licensed in the United States;
or (iv) an Affiliate of a Lender that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended); provided, that, in
each case (a) upon and following the occurrence of an Event of Default, an
Eligible Assignee shall mean any Person other than the Borrower or any of its
Affiliates and (b) notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of its Affiliates.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution,
use,  treatment, storage, disposal, transport or handling of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
Hazardous Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Borrower
or any of its Subsidiaries which arise under Environmental Laws.
 
“Equity-Linked Securities” means any securities of the Borrower or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Borrower, such Subsidiary or PPL Corporation, including any securities
issued by any of such Persons which are pledged to secure any obligation of any
holder to purchase equity securities of the Borrower, any of its Subsidiaries or
PPL Corporation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of November 1, 2010, among the Borrower, the lenders from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent, as
amended, restated, supplemented, replaced or otherwise modified from time to
time.
 
“Existing Pollution Control Bonds” means the tax-exempt pollution control bonds
of the following series issued on behalf of the Borrower: (i) the County of
Carroll, Kentucky, Environmental Facilities Revenue Bonds, 2008 Series A
(Kentucky Utilities Company Project), (ii) the County of Carroll, Kentucky,
Environmental Facilities Revenue Refunding Bonds, 2006 Series B (Kentucky
Utilities Company Project), (iii) the County of Carroll, Kentucky, Environmental
Facilities Revenue Bonds, 2004 Series A (Kentucky Utilities Company Project) and
(iv) the County of Mercer, Kentucky, Solid Waste Disposal Facility Revenue
Bonds, 2000 Series A (Kentucky Utilities Company Project).
 
“Facility Fee” has the meaning set forth in Section 2.03(a).
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date hereof (or any amended or successor version that is substantially
comparable) and any current or future regulations (whether final, temporary or
proposed) that are issued thereunder or official government interpretations
thereof.
 
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Fee Letter” means, collectively, the (i) mandate letter dated as of March 25,
2011 among the Borrower and the Administrative Agent and (ii) administrative
agency fee letter dated as of April 29, 2011 among the Borrower and the
Administrative Agent, each as amended, modified or supplemented from time to
time.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Fronting Fee” has the meaning set forth in Section 2.03(a).
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by the Borrower,
or any business trusts, limited liability companies, limited partnerships (or
similar entities) (i) all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
Wholly Owned Subsidiaries) at all times by the Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower or a Subsidiary of the Borrower, as the
case may be, and (B) payments made from time to time on the subordinated debt.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Issuing Lender” means (i) Sumitomo Mitsui Banking Corporation, New York Branch,
in its capacity as an issuer of Letters of Credit under Section 3.02, and its
respective successor or successors in such capacity and (ii) any other Lender
approved as an “Issuing Lender” pursuant to Section 3.01.
 
“KPSC” means the Kentucky Public Service Commission.
 
“Lender” means each bank or other lending institution listed in the Commitment
Appendix as having a Commitment, each Eligible Assignee that becomes a Lender
pursuant to Section 9.06(c) and their respective successors and shall include,
as the context may require, each Issuing Lender in such capacity.
 
“Lender Default” means (i) the failure (which has not been cured) of any Lender
to make available any reimbursement for a drawing under a Letter of Credit
within one Business Day from the date it is obligated to make such amount
available under the terms and conditions of this Agreement or (ii) a Lender
having notified, in writing, the Administrative Agent and the Borrower that such
Lender does not intend to comply with its obligations under Article II following
the appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority.
 
“Letter of Credit” means each letter of credit issued pursuant to Section 3.02
by an Issuing Lender.
 
“Letter of Credit Liabilities” means, for any Lender at any time, the product
derived by multiplying (i) the sum, without duplication, of (A) the aggregate
amount that is (or may thereafter become) available for drawing under all
Letters of Credit outstanding at such time plus (B) the aggregate unpaid amount
of all Reimbursement Obligations outstanding at such time by (ii) such Lender’s
Commitment Ratio.
 
“Letter of Credit Request” has the meaning set forth in Section 3.03.
 
“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 as of 11:00 a.m., London time,
for such day, provided, if such day is not a London Business Day, the
immediately preceding London Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan Documents” means this Agreement, each Reimbursement Agreement and the
Custody Agreement.
 
“London Business Day” means a day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
 
“Mandatory Letter of Credit Borrowing” has the meaning set forth in Section
3.09.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Borrower or the
Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Borrower to perform its obligations under this Agreement
or the other Loan Documents or (iii) a material adverse effect on the validity
or enforceability of this Agreement or any of the other Loan Documents.
 
“Material Debt” means Debt (other than Debt under the Loan Documents) of the
Borrower in a principal or face amount exceeding $50,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.  For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
 
“New Lender” means with respect to any event described in Section 2.04(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders.
 
“Non-Recourse Debt” shall mean Debt that is nonrecourse to the Borrower or any
asset of the Borrower.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.09(e).
 
“Obligations” means:
 
(i)           all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
advance, fees payable or Reimbursement Obligation under any other Loan Document;
 
(ii)           all other amounts now or hereafter payable by the Borrower and
all other obligations or liabilities now existing or hereafter arising or
incurred (including, without limitation, any amounts which accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on the part of the Borrower
pursuant to this Agreement or any other Loan Document;
 
(iii)           all expenses of the Agent as to which the Agent has a right to
reimbursement under Section 9.03(a) hereof or under any other similar provision
of any other Loan Document; and
 
(iv)           all amounts paid by any Indemnitee as to which such Indemnitee
has the right to reimbursement under Section 9.03 hereof or under any other
similar provision of any other Loan Document;
 
together in each case with all renewals, modifications, consolidations or
extensions thereof.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Pollution Control Bonds” means tax-exempt pollution control bonds issued
on behalf of the Borrower and/or its Subsidiaries other than the Existing
Pollution Control Bonds.
 
“Other Taxes” has the meaning set forth in Section 2.09(b).
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“Participant Register” has the meaning set forth in Section 9.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Borrower or any Subsidiary as of the
Effective Date, or any business reasonably related thereto.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Prime Rate” means the rate of interest which is identified as the “Prime Rate”
and normally published in the Money Rates section of The Wall Street Journal
(or, if such rate ceases to be so published, as quoted from such other generally
available and recognizable source as the Administrative Agent may reasonably
select).
 
“Public Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934.
 
“Quarterly Date” means the last Business Day of each of March, June, September
and December.
 
“Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both of them.
 
“Register” has the meaning set forth in Section 9.06(e).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Reimbursement Agreement” has the meaning set forth in Section 3.01.
 
“Reimbursement Obligations” means at any time all obligations of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.07 for amounts paid by the
Issuing Lenders in respect of drawings under Letters of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 3.09.
 
“Replacement Date” has the meaning set forth in Section 2.04(b).
 
“Replacement Lender” has the meaning set forth in Section 2.04(b).
 
“Required Lenders” means at any time Non-Defaulting Lenders having at least 51%
of the aggregate amount of the Commitments of all Non-Defaulting Lenders at such
time, but in no event less than two Non-Defaulting Lenders which are not
Affiliates of each other (unless there is only one Non-Defaulting Lender at such
time, in which case “Required Lenders” shall mean such Non-Defaulting Lender).
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
 
“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.04(b).
 
“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a Person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or Person.
 
“Sanctioned Person” shall mean a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“SEC” means the Securities and Exchange Commission.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
 
“Subsidiary” means any Corporation, a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Borrower or one or more other
Subsidiaries of the Borrower.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.09(a).
 
“Termination Date” means the earliest to occur of (a) April 29, 2014 and (b)
such earlier date upon which all Commitments shall have been terminated in their
entirety in accordance with this Agreement.
 
“TRA” means the Tennessee Regulatory Authority.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“VSCC” means the Virginia State Corporation Commission.
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
 
ARTICLE II
THE CREDITS
 
Section 2.01. Commitments.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make advances to the Borrower
constituting its share of any “Mandatory Letter of Credit Borrowing” pursuant to
Section 3.09 from time to time during the Availability Period in amounts such
that its Letter of Credit Liabilities shall not exceed its Commitment.  Each
such advance shall be disbursed directly to the applicable Issuing Lender on
behalf of the Borrower, pursuant to Section 3.09.  Each such advance shall be
due and payable by Borrower on demand (together with interest) and shall bear
interest for each day until paid at the Base Rate plus 2% plus the applicable
Facility Fee rate.
 
Section 2.02. Noteless Agreement; Evidence of Indebtedness
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each advance made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
 
(b) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each advance made hereunder, (b) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (c) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
Section 2.03. Fees.
 
(a) Facility Fees.  The Borrower shall pay to the Administrative Agent a fee
(the “Facility Fee”) for each day at a rate per annum equal to the Applicable
Percentage for the Facility Fee for such day.  The Facility Fee shall accrue
from and including the Effective Date to but excluding the last day of the
Availability Period on the aggregate amount of each Lender’s Commitment (whether
used or unused) on such day.  In addition, the Borrower shall pay to each
Issuing Lender a fee (the “Fronting Fee”) in respect of all Letters of Credit
issued by such Issuing Lender computed at the rate equal to the product of (i)
the difference between (a) the total average amount available for all of such
Issuing Lender’s Letters of Credit outstanding hereunder and (b) the product of
such Issuing Lender’s Commitment Ratio and the total average amount available
for drawing under all Letters of Credit issued by all Issuing Lenders and
outstanding hereunder and (ii) 0.15% per annum, on the average amount available
for drawing under such Letter(s) of Credit.  Fronting Fees shall be due and
payable quarterly in arrears on each Quarterly Date and on the Termination Date
(or such earlier date as all Letters of Credit shall be canceled or expire).  In
addition, the Borrower agrees to pay to each Issuing Lender, upon each issuance
of, payment under, and/or amendment of, a Letter of Credit, such amount as shall
at the time of such issuance, payment or amendment be the administrative charges
and expenses which such Issuing Lender is customarily charging for issuances of,
payments under, or amendments to letters of credit issued by it.
 
(b) Payments.  Except as otherwise provided in this Section 2.03, accrued fees
under this Section 2.03 in respect of Letter of Credit Liabilities shall be
payable quarterly in arrears on each Quarterly Date, on the last day of the
Availability Period and, if later, on the date the Letter of Credit Liabilities
shall be repaid in their entirety.  Fees paid hereunder shall not be refundable
under any circumstances.
 
Section 2.04. Adjustments of Commitments.
 
(a) Optional Termination or Reductions of Commitments (Pro-Rata).  The Borrower
may, upon at least three Business Days’ prior written notice to the
Administrative Agent, permanently (i) terminate the Commitments, if there are no
Letter of Credit Liabilities at such time or (ii) ratably reduce from time to
time by a minimum amount of $10,000,000 or any larger integral multiple of
$5,000,000, the aggregate amount of the Commitments in excess of the aggregate
Letter of Credit Liabilities.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify the Lenders.  If the Commitments are
terminated in their entirety, all accrued fees shall be payable on the effective
date of such termination.
 
(b) Optional Termination of Commitments (Non-Pro-Rata).  If (i) any Lender has
demanded compensation or indemnification pursuant to Sections 2.08 or 2.09, or
(ii) any Lender is a Defaulting Lender (each such Lender described in clauses
(i) or (ii) being a “Retiring Lender”), the Borrower shall have the right, if no
Default then exists, to replace such Lender with one or more Eligible Assignees
(which may be one or more of the Continuing Lenders) (each a “Replacement
Lender” and, collectively, the “Replacement Lenders”) reasonably acceptable to
the Administrative Agent.  The replacement of a Retiring Lender pursuant to this
Section 2.04(b) shall be effective on the tenth Business Day (the “Replacement
Date”) following the date of notice given by the Borrower of such replacement to
the Retiring Lender and each Continuing Lender through the Administrative Agent,
subject to the satisfaction of the following conditions:
 
                      (i)           the Replacement Lender shall have satisfied
the conditions to assignment and assumption set forth in Section 9.06(c) (with
all fees payable pursuant to Section 9.06(c) to be paid by the Borrower) and, in
connection therewith, the Replacement Lender(s) shall pay:
 
(A) to the Retiring Lender an amount equal in the aggregate to the sum of (x)
all unpaid drawings that have been funded by (and not reimbursed to) the
Retiring Lender under Section 3.09, together with all accrued but unpaid
interest with respect thereto and (y) all accrued but unpaid fees owing to the
Retiring Lender pursuant to Section 2.03; and
 
(B) to the Issuing Lenders an amount equal to the aggregate amount owing by the
Retiring Lender to the Issuing Lenders as reimbursement pursuant to Section
3.09, to the extent such amount was not theretofore funded by such Retiring
Lender; and
 
      (ii)           the Borrower shall have paid to the Administrative Agent
for the account of the Retiring Lender an amount equal to all obligations owing
to the Retiring Lender by the Borrower pursuant to this Agreement and the other
Loan Documents (other than those obligations of the Borrower referred to in
clause (i)(A) above).
 
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder and shall succeed to the obligations of the Retiring
Lender with respect to outstanding Letters of Credit to the extent of the
Commitment of the Retiring Lender assumed by such Replacement Lender, and the
Retiring Lender shall cease to constitute a Lender hereunder; provided, that the
provisions of Sections 2.08, 2.09 and 9.03 of this Agreement shall continue to
inure to the benefit of a Retiring Lender with respect to any advance made, any
Letters of Credit issued or any other actions taken by such Retiring Lender
while it was a Lender.
 
In lieu of the foregoing, subject to Section 2.04(e), upon express written
consent of Continuing Lenders holding more than 50% of the aggregate amount of
the Commitments of the Continuing Lenders, the Borrower shall have the right to
permanently terminate the Commitment of a Retiring Lender in full.  Upon payment
by the Borrower to the Administrative Agent for the account of the Retiring
Lender of an amount equal to the sum of (i) the aggregate principal amount of
all Reimbursement Obligations owed to the Retiring Lender and (ii) all accrued
interest, fees and other amounts owing to the Retiring Lender hereunder,
including, without limitation, all amounts payable by the Borrower to the
Retiring Lender under Sections 2.08, 2.09 or 9.03, such Retiring Lender shall
cease to constitute a Lender hereunder; provided, that the provisions of
Sections 2.08, 2.09 and 9.03 of this Agreement shall inure to the benefit of a
Retiring Lender with respect to any advance made, any Letters of Credit issued
or any other actions taken by such Retiring Lender while it was a Lender.
 
(c) Optional Termination of Defaulting Lender Commitment (Non-Pro-Rata).  At any
time a Lender is a Defaulting Lender, subject to Section 2.04(e), the Borrower
may terminate in full the Commitment of such Defaulting Lender by giving notice
to such Defaulting Lender and the Administrative Agent, provided, that, (i) at
the time of such termination, (A) no Default has occurred and is continuing (or
alternatively, the Required Lenders shall consent to such termination) and (B)
no Letter of Credit Liabilities are outstanding; (ii) concurrently with such
termination, the aggregate Commitments shall be reduced by the Commitment of the
Defaulting Lender; and (iii) concurrently with any subsequent payment of
interest or fees to the Lenders with respect to any period before the
termination of a Defaulting Lender’s Commitment, the Borrower shall pay to such
Defaulting Lender its ratable share (based on its Commitment Ratio before giving
effect to such termination) of such interest or fees, as applicable.  The
termination of a Defaulting Lender’s Commitment pursuant to this Section 2.04(c)
shall not be deemed to be a waiver of any right that the Borrower,
Administrative Agent, any Issuing Lender or any other Lender may have against
such Defaulting Lender.
 
(d) Termination Date.  The Commitments shall terminate on the Termination Date.
 
(e) Redetermination of Commitment Ratios. On the date of termination of the
Commitment of a Retiring Lender or Defaulting Lender pursuant to Section 2.04(b)
or (c), the Commitment Ratios of the Continuing Lenders shall be redetermined
after giving effect thereto, and the participations of the Continuing Lenders in
and obligations of the Continuing Lenders in respect of any then outstanding
Letters of Credit shall thereafter be based upon such redetermined Commitment
Ratios (to the extent not previously adjusted pursuant to Section 2.10).  The
right of the Borrower to effect such a termination is conditioned on there being
sufficient unused availability in the Commitments of the Continuing Lenders such
that the aggregate Letter of Credit Liabilities will not exceed the aggregate
Commitments after giving effect to such termination and redetermination.
 
Section 2.05. Mandatory Prepayments.
 
(a) Scheduled Repayments and Prepayments.
 
(i) Letter of Credit Liabilities outstanding (together with accrued interest
thereon and fees in respect thereof) shall be due and payable on the Termination
Date or, in the case of Letters of Credit, cash collateralized pursuant to
Section 2.05(a)(ii), on such date.
 
(ii) If at a time when the Commitments have been terminated pursuant to this
Agreement and any Letter of Credit Liabilities remain outstanding, then the
Borrower shall cash collateralize any Letter of Credit Liabilities by depositing
into a cash collateral account established and maintained (including the
investments made pursuant thereto) by the Administrative Agent pursuant to a
cash collateral agreement in form and substance satisfactory to the
Administrative Agent an amount in cash equal to the then outstanding Letter of
Credit Liabilities.  In determining Letter of Credit Liabilities outstanding for
purposes of this clause (ii), Letter of Credit Liabilities shall be reduced to
the extent that they are cash collateralized as contemplated by this Section
2.05(a)(ii).
 
(b) Applications of Prepayments and Reductions.
 
(i) Each payment or prepayment of Letter of Credit Liabilities pursuant to this
Section 2.05 shall be applied ratably to the respective Letter of Credit
Liabilities of all of the Lenders.
 
(ii) Each payment of Letter of Credit Liabilities shall be made together with
interest accrued on the amount repaid to the date of payment.
 
Section 2.06. General Provisions as to Payments.
 
(a) Payments by the Borrower.  The Borrower shall make each payment of principal
of and interest on Letter of Credit Liabilities and fees hereunder (other than
fees payable directly to the Issuing Lenders) not later than 12:00 Noon (New
York, NY time) on the date when due, without set-off, counterclaim or other
deduction, in Federal or other funds immediately available in New York, NY, to
the Administrative Agent at its address referred to in Section 9.01.  The
Administrative Agent will promptly distribute to each Lender its ratable share
of each such payment received by the Administrative Agent for the account of the
Lenders.  Whenever any payment of principal of or interest on the Letter of
Credit Liabilities or of fees shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day.
 
(b) Distributions by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
Section 2.07. Computation of Interest and Fees.  Facility Fees shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed.  All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
 
Section 2.08. Increased Cost and Reduced Return.
 
(a) Increased Costs.  If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System), special
deposit, insurance assessment or similar requirement against Letters of Credit
issued or participated in by, assets of, deposits with or for the account of or
credit extended by, any Lender or shall impose on any Lender or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting its obligations hereunder in respect of Letters of
Credit, and the result of any of the foregoing is to increase the cost to such
Lender of issuing or participating in any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender under this Agreement,
then, within fifteen (15) days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts, as determined by such Lender in good faith, as will
compensate such Lender for such increased cost or reduction, solely to the
extent that any such additional amounts were incurred by the Lender within
ninety (90) days of such demand.
 
(b) Capital Adequacy.  If any Lender shall have determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender (or any Person controlling such Lender) as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender (or any Person controlling such Lender) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand.
 
(c) Notices.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, that will entitle such Lender to compensation pursuant to this
Section.  A certificate of any Lender claiming compensation under this Section
and setting forth in reasonable detail the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.
 
Section 2.09. Taxes.
 
(a) Payments Net of Certain Taxes.  Any and all payments by or on account of any
obligation of the Borrower to or for the account of any Lender or the Agent
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, charges and withholdings and all liabilities with respect
thereto, excluding: (i) taxes imposed on or measured by the net income of, and
gross receipts, franchise or similar taxes imposed on, the Agent or any Lender
by the jurisdiction (or subdivision thereof) under the laws of which such Lender
or Agent is organized or in which its principal executive office is located or,
in the case of each Lender, in which its Applicable Lending Office is located,
(ii) branch profits or similar taxes imposed by reason of any present or former
connection between such Lender or Agent and the jurisdiction (or subdivision
thereof) imposing such taxes, other than solely as a result of the execution and
delivery of this Agreement or the performance of any action provided for
hereunder, (iii) in the case of each Lender, any United States withholding tax
imposed on such payments, but only to the extent that such Lender is subject to
United States withholding tax at the time such Lender first becomes a party to
this Agreement or changes its Applicable Lending Office, (iv) any backup
withholding tax imposed by the United States (or any state or locality thereof)
on a Lender or Administrative Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code, and (v) any taxes
imposed by FATCA (all such nonexcluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower or Administrative Agent shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender or the Agent, (i) the sum payable by the
Borrower shall be increased as necessary so that after making all such required
deductions (including deductions applicable to additional sums payable under
this Section 2.09(a)) such Lender or Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or Administrative Agent, as applicable, shall make such
deductions, (iii) the Borrower or Administrative Agent, as applicable, shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iv) if such deduction is made by the
Borrower, the Borrower shall furnish to the Administrative Agent, for delivery
to such Lender, the original or a certified copy of a receipt evidencing payment
thereof.
 
(b) Other Taxes.  In addition, the Borrower agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes, or
similar charges or levies, which arise from any payment made pursuant to this
Agreement or any other Loan Document or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Agreement or
any other Loan Document (collectively, “Other Taxes”).
 
(c) Indemnification.  The Borrower agrees to indemnify each Lender and the Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 2.09(c)), whether or not correctly or legally asserted, paid
by such Lender or Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto as
certified in good faith to the Borrower by each Lender or Agent seeking
indemnification pursuant to this Section 2.09(c).  This indemnification shall be
paid within 15 days after such Lender or Agent (as the case may be) makes demand
therefor.
 
(d) Refunds or Credits.  If a Lender or the Agent receives a refund, credit or
other reduction from a taxation authority for any Taxes or Other Taxes for which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.09, it shall within
fifteen (15) days from the date of such receipt pay over the amount of such
refund, credit or other reduction to the Borrower (but only to the extent of
indemnity payments made or additional amounts paid by the Borrower under this
Section 2.09 with respect to the Taxes or Other Taxes giving rise to such
refund, credit or other reduction), net of all reasonable out-of-pocket expenses
of such Lender or Agent (as the case may be) and without interest (other than
interest paid by the relevant taxation authority with respect to such refund,
credit or other reduction); provided, however, that the Borrower agrees to
repay, upon the request of such Lender or Agent (as the case may be), the amount
paid over to the Borrower (plus penalties, interest or other charges) to such
Lender or Agent in the event such Lender or Agent is required to repay such
refund or credit to such taxation authority.
 
(e) Tax Forms and Certificates.  On or before the date it becomes a party to
this Agreement, from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and at any time it changes its Applicable
Lending Office: (i) each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Borrower and the Administrative Agent two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-9, or any successor form
prescribed by the Internal Revenue Service, or such other documentation or
information prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent, as the case may be, certifying that such Lender is
a United States person and is entitled to an exemption from United States backup
withholding tax or information reporting requirements; and (ii) each Lender that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code  (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent: (A) two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-8 BEN, or any successor form
prescribed by the Internal Revenue Service, certifying that such Non-U.S. Lender
is entitled to the benefits under an income tax treaty to which the United
States is a party which exempts the Non-U.S. Lender from United States
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Non-U.S. Lender; (B) two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-8 ECI, or any successor form
prescribed by the Internal Revenue Service, certifying that the income
receivable pursuant to this Agreement and the other Loan Documents is
effectively connected with the conduct of a trade or business in the United
States; or (C) two (2) properly completed and duly executed copies of Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate to the effect that (x) such
Non-U.S. Lender is not  (1) a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, (2) a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or (3)
a “controlled foreign corporation” that is described in Section 881(c)(3)(C) of
the Internal Revenue Code and is related to the Borrower within the meaning of
Section 864(d)(4) of the Internal Revenue Code and (y) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Non-U.S. Lender or are effectively connected but are not includible in
the Non-U.S. Lender’s gross income for United States federal income tax purposes
under an income tax treaty to which the United States is a party; or (D) to the
extent the Non-U.S. Lender is not the beneficial owner, two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-8 IMY, or
any successor form prescribed by the Internal Revenue Service, accompanied by an
Internal Revenue Service Form W-8 ECI, W-8 BEN, W-9, and/or other certification
documents from each beneficial owner, as applicable.  If a payment made to a
Lender under any Loan Document would be subject to U.S. Federal withholding tax
imposed by FATCA if such Lender fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this Section 2.09(e),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.  In addition, each Lender agrees that from time to time after the
Effective Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent two new accurate and
complete signed originals of Internal Revenue Service Form W-9, W-8 BEN, W-8 ECI
or W-8 IMY or FATCA-related documentation described above, or successor forms,
as the case may be, and such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any other Loan Document, or it shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such Form
or certificate.
 
(f) Exclusions.  The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amount to any Non-U.S. Lender, pursuant to
Section 2.09(a), (b) or (c) in respect of Taxes or Other Taxes to the extent
that the obligation to indemnify or pay such additional amounts would not have
arisen but for the failure of such Non-U.S. Lender to comply with the provisions
of subsection (e) above.
 
(g) Mitigation.  If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 2.09, then such Lender will
use reasonable efforts to change the jurisdiction of its Applicable Lending
Office if, in the good faith judgment of such Lender, such efforts (i) will
eliminate or, if it is not possible to eliminate, reduce to the greatest extent
possible any such additional payment which may thereafter accrue and (ii) is not
otherwise disadvantageous, in the sole determination of such Lender, to such
Lender.  Any Lender claiming any indemnity payment or additional amounts payable
pursuant to this Section shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Borrower or to change the jurisdiction of its
Applicable Lending Office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amounts that may thereafter accrue and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
(h) Confidentiality.  Nothing contained in this Section shall require any Lender
or the Agent to make available any of its tax returns (or any other information
that it deems to be confidential or proprietary).
 
Section 2.10. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(i) the Facility Fee shall cease to accrue on the Commitment of such Defaulting
Lender except to the extent such Defaulting Lender has funded a portion of an
outstanding Mandatory Letter of Credit Borrowing pursuant to Section 3.09;
 
(ii) with respect to any Letter of Credit Liabilities of such Defaulting Lender
that exists at the time a Lender becomes a Defaulting Lender or thereafter:
 
(A) all or any part of such Defaulting Lender’s Letter of Credit Liabilities
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Ratios (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02, and if applicable, Section 4.03, are satisfied at such time and
(y) such reallocation does not cause the Letter of Credit Liabilities of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment;
 
(B) if the reallocation described in clause (ii)(A) above cannot, or can only
partially, be effected, each Issuing Lender, in its discretion may require the
Borrower to (i) reimburse all amounts paid by an Issuing Lender upon any drawing
under a Letter of Credit, and/or (ii) cash collateralize (in accordance with
Section 2.05(a)(ii)) all obligations of such Defaulting Lender in respect of
outstanding Letters of Credit in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letters of Credit (after giving effect to any partial
reallocation pursuant to Section 2.10(a)(ii)(A) above);
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s pursuant to Section 2.10(a)(ii)(B) then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(a)
with respect to such Defaulting Lender’s Letter of Credit Liabilities during the
period such Defaulting Lender’s Letter of Credit Liabilities are cash
collateralized;
 
(iv) if the Letter of Credit Liabilities of the Non-Defaulting Lenders is
reallocated pursuant to Section 2.10(a)(ii)(A) above, then the fees payable to
the Lenders pursuant to Section 2.03(a) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Commitment Ratios (calculated without regard to
such Defaulting Lender’s Commitment); and
 
(v) if any Defaulting Lender’s Letter of Credit Liabilities is neither
reimbursed, repaid, cash collateralized nor reallocated pursuant to this Section
2.10(a)(ii), then, without prejudice to any rights or remedies of the Issuing
Lenders or any other Lender hereunder, all fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such Letter of Credit
Liabilities) and Facility Fees payable under Section 2.03(a) with respect to
such Defaulting Lender’s Letter of Credit Liabilities shall be payable to the
Issuing Lenders, pro rata, until such Letter of Credit Liabilities is cash
collateralized, reallocated and/or repaid in full.
 
(b) So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10(a), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 3.05 (and Defaulting
Lenders shall not participate therein).
 
ARTICLE III
LETTERS OF CREDIT
 
Section 3.01. Issuing Lenders; Reimbursement Agreement.
 
(a) Subject to the terms and conditions hereof, the Borrower may from time to
time identify and arrange for one or more of the Lenders (in addition to
Sumitomo Mitsui Banking Corporation, New York Branch) to act as Issuing Lenders
hereunder.  Any such designation by the Borrower shall be notified to the
Administrative Agent at least four Business Days prior to the first date upon
which the Borrower proposes that such Issuing Lender issue its first Letter of
Credit, so as to provide adequate time for such Issuing Lender to be approved by
the Administrative Agent hereunder (such approval not to be unreasonably
withheld).  Within two Business Days following the receipt of any such
designation of a proposed Issuing Lender, the Administrative Agent shall notify
the Borrower as to whether such designee is acceptable to the Administrative
Agent.  Nothing contained herein shall be deemed to require any Lender (other
than Sumitomo Mitsui Banking Corporation, New York Branch) to agree to act as an
Issuing Lender, if it does not so desire.
 
(b) The Borrower and any Issuing Lender shall enter into a Reimbursement
Agreement (a “Reimbursement Agreement”) with respect to each Letter of Credit
issued by such Issuing Lender hereunder in the form of Exhibit A hereto.  Each
such Reimbursement Agreement shall constitute a Loan Document.
 
Section 3.02. Letters of Credit.
 
(a) Letters of Credit.  Each Issuing Lender agrees, on the terms and conditions
set forth in this Agreement, to issue Letters of Credit from time to time before
the fifth day prior to the Termination Date, for the account, and upon the
request, of the Borrower; provided, that immediately after each Letter of Credit
is issued, the aggregate Letter of Credit Liabilities shall not exceed the
aggregate amount of the Commitments.
 
Section 3.03. Method of Issuance of Letters of Credit.  The Borrower shall give
an Issuing Lender notice substantially in the form of Exhibit D hereto (a
“Letter of Credit Request”) of the requested issuance, extension or renewal of a
Letter of Credit prior to 1:00 P.M. (New York, NY time) on the proposed date of
the issuance, extension or renewal of such Letter of Credit (which shall be a
Business Day) (or such shorter period as may be agreed by such Issuing Lender in
any particular instance), and in the case of the issuance of a Letter of Credit,
the Borrower shall deliver to such Issuing Lender prior to 1:00 P.M. (New York,
NY time) on the proposed date of the issuance a duly executed and fully
completed Reimbursement Agreement.  The extension or renewal of any Letter of
Credit shall be deemed to be an issuance of such Letter of Credit. No Letter of
Credit shall have a term extending or be so extendible beyond the fifth Business
Day before the Termination Date.
 
Section 3.04. Conditions to Issuance of Letters of Credit.  The issuance by an
Issuing Lender of each Letter of Credit shall, in addition to the conditions
precedent set forth in Article IV, be subject to the conditions precedent that
(i) such Letter of Credit shall be in the form called for by the Reimbursement
Agreement with all information filled in and verified to the satisfaction of
such Issuing Lender, (ii) the Borrower shall have executed and delivered the
Reimbursement Agreement, the Custody Agreement and such other instruments and
agreements relating to such Letter of Credit as such Issuing Lender shall have
reasonably requested and (iii) such Issuing Lender shall have confirmed on the
date of (and after giving effect to) such issuance that the aggregate Letter of
Credit Liabilities will not exceed the aggregate amount of the
Commitments.  Notwithstanding any other provision of this Section 3.04, no
Issuing Lender shall be under any obligation to issue any Letter of Credit if:
any order, judgment or decree of any governmental authority shall by its terms
purport to enjoin or restrain such Issuing Lender from issuing such Letter of
Credit, or any requirement of law applicable to such Issuing Lender or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the date hereof and which such Issuing Lender in good faith
deems material to it.
 
Section 3.05. Purchase and Sale of Letter of Credit Participations.  Upon the
issuance by an Issuing Lender of a Letter of Credit, such Issuing Lender shall
be deemed, without further action by any party hereto, to have sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have purchased from such Issuing Lender, without recourse or
warranty, an undivided participation interest in such Letter of Credit and the
related Letter of Credit Liabilities in accordance with its respective
Commitment Ratio (although the Fronting Fee payable under Section 2.03(a) shall
be payable directly to the Administrative Agent for the account of the
applicable Issuing Lender, and the Lenders (other than such Issuing Lender)
shall have no right to receive any portion of any such Fronting Fee) and any
security therefor or guaranty pertaining thereto.
 
Section 3.06. Drawings under Letters of Credit.  Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the applicable Issuing Lender shall determine in accordance with the
terms of such Letter of Credit whether such drawing should be honored.  If such
Issuing Lender determines that any such drawing shall be honored, such Issuing
Lender shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the Borrower as
to the amount to be paid as a result of such drawing and the payment date.
 
Section 3.07. Reimbursement Obligations.  The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the applicable Issuing Lender
for any amounts paid by such Issuing Lender upon any drawing under any Letter of
Credit, together with any and all reasonable charges and expenses which such
Issuing Lender may pay or incur relative to such drawing and interest on the
amount drawn at the Base Rate for each day from and including the date such
amount is drawn to but excluding the date such reimbursement payment is due and
payable.  Such reimbursement payment shall be due and payable (i) at or before
1:00 P.M. (New York, NY time) on the date the applicable Issuing Lender notifies
the Borrower of such drawing, if such notice is given at or before 10:00 A.M.
(New York, NY time) on such date or (ii) at or before 10:00 A.M. (New York, NY
time) on the next succeeding Business Day; provided, that no payment otherwise
required by this sentence to be made by the Borrower at or before 1:00 P.M. (New
York, NY time) on any day shall be overdue hereunder if arrangements for such
payment satisfactory to the applicable Issuing Lender, in its reasonable
discretion, shall have been made by the Borrower at or before 1:00 P.M. (New
York, NY time) on such day and such payment is actually made at or before 3:00
P.M. (New York, NY time) on such day.  In addition, the Borrower agrees to pay
to the applicable Issuing Lender interest, payable on demand, on any and all
amounts not paid by the Borrower to such Issuing Lender when due under this
Section 3.07, for each day from and including the date when such amount becomes
due to but excluding the date such amount is paid in full, whether before or
after judgment, at a rate per annum equal to the sum of 2% plus the Base Rate
for such day.  Each payment to be made by the Borrower pursuant to this Section
3.07 shall be made to the applicable Issuing Lender in Federal or other funds
immediately available to it at its address referred to Section 9.01.
 
Section 3.08. Duties of Issuing Lenders to Lenders; Reliance.  In determining
whether to pay under any Letter of Credit, the relevant Issuing Lender shall not
have any obligation relative to the Lenders participating in such Letter of
Credit or the related Letter of Credit Liabilities other than to determine that
any document or documents required to be delivered under such Letter of Credit
have been delivered and that they substantially comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an Issuing Lender under or in connection with any Letter of Credit shall not
create for such Issuing Lender any resulting liability if taken or omitted in
the absence of gross negligence or willful misconduct.  Each Issuing Lender
shall be entitled (but not obligated) to rely, and shall be fully protected in
relying, on (i) the representation and warranty by the Borrower set forth in the
last sentence of Section 4.02 to establish whether the conditions specified in
clauses (b) and (c) of Section 4.02 are met and, (ii) if applicable, the
representation and warranty by the Borrower set forth in the last sentence of
Section 4.03 to establish whether the condition specified in clause (a) of
Section 4.03 is met, in connection with any issuance or extension of a Letter of
Credit.  Each Issuing Lender shall be entitled to rely, and shall be fully
protected in relying, upon advice and statements of legal counsel, independent
accountants and other experts selected by such Issuing Lender and upon any
Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopier, telex or teletype message,
statement, order or other document believed by it in good faith to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons, and may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary unless the beneficiary and the Borrower shall have
notified such Issuing Lender that such documents do not comply with the terms
and conditions of the Letter of Credit.  Each Issuing Lender shall be fully
justified in refusing to take any action requested of it under this Section in
respect of any Letter of Credit unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take, or omitting or continuing to omit, any such
action.  Notwithstanding any other provision of this Section, each Issuing
Lender shall in all cases be fully protected in acting, or in refraining from
acting, under this Section in respect of any Letter of Credit in accordance with
a request of the Required Lenders, and such request and any action taken or
failure to act pursuant hereto shall be binding upon all Lenders and all future
holders of participations in such Letter of Credit; provided, that this sentence
shall not affect any rights the Borrower may have against any Issuing Lender or
the Lenders that make such request.
 
Section 3.09. Obligations of Lenders to Reimburse Issuing Lender for Unpaid
Drawings.  If any Issuing Lender makes any payment under any Letter of Credit
and the Borrower shall not have reimbursed such amount in full to such Issuing
Lender pursuant to Section 3.07, such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender (other than the relevant Issuing Lender), and each such Lender shall
promptly and unconditionally pay to the Administrative Agent, for the account of
such Issuing Lender, such Lender’s share of such payment (determined in
accordance with its respective Commitment Ratio) in Dollars in Federal or other
immediately available funds, the aggregate of such payments relating to each
unreimbursed amount being referred to herein as a “Mandatory Letter of Credit
Borrowing”; provided, however, that no Lender shall be obligated to pay to the
Administrative Agent its pro rata share of such unreimbursed amount for any
wrongful payment made by the relevant Issuing Lender under a Letter of Credit as
a result of acts or omissions constituting willful misconduct or gross
negligence by such Issuing Lender.  If the Administrative Agent so notifies a
Lender prior to 11:00 A.M. (New York, NY time) on any Business Day, such Lender
shall make available to the Administrative Agent at its address referred to in
Section 9.01 and for the account of the relevant Issuing Lender such Lender’s
pro rata share of the amount of such payment by 3:00 P.M. (New York, NY time) on
the Business Day following such Lender’s receipt of notice from the
Administrative Agent, together with interest on such amount for each day from
and including the date of such drawing to but excluding the day such payment is
due from such Lender at the Federal Funds Rate for such day (which funds the
Administrative Agent shall promptly remit to such Issuing Lender).  The failure
of any Lender to make available to the Administrative Agent for the account of
an Issuing Lender its pro rata share of any unreimbursed drawing under any
Letter of Credit shall not relieve any other Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuing
Lender its pro rata share of any payment made under any Letter of Credit on the
date required, as specified above, but no such Lender shall be responsible for
the failure of any other Lender to make available to the Administrative Agent
for the account of such Issuing Lender such other Lender’s pro rata share of any
such payment.  Upon payment in full of all amounts payable by a Lender under
this Section 3.09, such Lender shall be subrogated to the rights of the relevant
Issuing Lender against the Borrower to the extent of such Lender’s pro rata
share of the related Letter of Credit Liabilities (including interest accrued
thereon).  If any Lender fails to pay any amount required to be paid by it
pursuant to this Section 3.09 on the date on which such payment is due, interest
shall accrue on such Lender’s obligation to make such payment, for each day from
and including the date such payment became due to but excluding the date such
Lender makes such payment, whether before or after judgment, at a rate per annum
equal to (i) for each day from the date such payment is due to the third
succeeding Business Day, inclusive, the Federal Funds Rate for such day as
determined by the relevant Issuing Lender and (ii) for each day thereafter, the
sum of 2% plus the Base Rate for such day.  Any payment made by any Lender after
3:00 P.M. (New York, NY time) on any Business Day shall be deemed for purposes
of the preceding sentence to have been made on the next succeeding Business Day.
 
Section 3.10. Funds Received from the Borrower in Respect of Drawn Letters of
Credit.  Whenever an Issuing Lender receives a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuing Lender any payments from the other Lenders pursuant to Section 3.09
above, such Issuing Lender shall pay the amount of such payment to the
Administrative Agent, and the Administrative Agent shall promptly pay to each
Lender which has paid its pro rata share thereof, in Dollars in Federal or other
immediately available funds, an amount equal to such Lender’s pro rata share of
the principal amount thereof and interest thereon for each day after relevant
date of payment at the Federal Funds Rate.
 
Section 3.11. Obligations in Respect of Letters of Credit Unconditional.  The
obligations of the Borrower under Section 3.07 above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:
 
(a) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;
 
(b) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;
 
(c) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement or any Letter of Credit
or any document related hereto or thereto or any unrelated transaction;
 
(e) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(f) payment under a Letter of Credit against presentation to an Issuing Lender
of a draft or certificate that does not comply with the terms of such Letter of
Credit; provided, that the relevant Issuing Lender’s determination that
documents presented under such Letter of Credit comply with the terms thereof
shall not have constituted gross negligence or willful misconduct of such
Issuing Lender; or
 
(g) any other act or omission to act or delay of any kind by any Issuing Lender
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this subsection (g), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.
 
Nothing in this Section 3.11 is intended to limit the right of the Borrower to
make a claim against any Issuing Lender for damages as contemplated by the
proviso to the first sentence of Section 3.12.
 
Section 3.12. Indemnification in Respect of Letters of Credit.  The Borrower
hereby indemnifies and holds harmless each Lender (including each Issuing
Lender) and the Administrative Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights which the
Borrower may have against such defaulting Lender), and none of the Lenders
(including any Issuing Lender) nor the Administrative Agent, their respective
affiliates nor any of their respective officers, directors, employees or agents
shall be liable or responsible, by reason of or in connection with the execution
and delivery or transfer of or payment or failure to pay under any Letter of
Credit, including, without limitation, any of the circumstances enumerated in
Section 3.11, as well as (i) any error, omission, interruption or delay in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, (ii) any error in interpretation of technical terms, (iii) any loss
or delay in the transmission of any document required in order to make a drawing
under a Letter of Credit, (iv) any consequences arising from causes beyond the
control of such indemnitee, including without limitation, any government acts,
or (v) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit; provided, that the Borrower shall not be required
to indemnify any Issuing Lender for any claims, damages, losses, liabilities,
costs or expenses, and the Borrower shall have a claim against such Issuing
Lender for direct (but not consequential) damages suffered by it, to the extent
found by a court of competent jurisdiction in a final, non-appealable judgment
or order to have been caused by (i) the willful misconduct or gross negligence
of such Issuing Lender in determining whether a request presented under any
Letter of Credit issued by it complied with the terms of such Letter of Credit
or (ii) such Issuing Lender’s failure to pay under any Letter of Credit issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit.  Nothing in this Section 3.12 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
 
Section 3.13. ISP98.  The rules of the “International Standby Practices 1998” as
published by the International Chamber of Commerce most recently at the time of
issuance of any Letter of Credit shall apply to such Letter of Credit unless
otherwise expressly provided in such Letter of Credit.
 
ARTICLE IV
CONDITIONS
 
Section 4.01. Conditions to Closing.  The obligation of each Issuing Lender to
issue a Letter of Credit on the occasion of the first Credit Event hereunder is
subject to the satisfaction of the following conditions:
 
(a) This Agreement.  The Administrative Agent shall have received counterparts
hereof signed by each of the parties hereto or, in the case of any party as to
which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex, facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such party).
 
(b) Officers’ Certificates.  The Administrative Agent shall have received a
certificate dated the Effective Date signed on behalf of the Borrower by the
Chairman of the Board, the President, any Vice President, the Treasurer or any
Assistant Treasurer of the Borrower stating that (A) on the Effective Date and
after giving effect to the Letters of Credit being issued on the Effective Date,
no Default shall have occurred and be continuing and (B) the representations and
warranties of the Borrower contained in the Loan Documents are true and correct
on and as of the Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date.
 
(c) Proceedings.  On the Effective Date, the Administrative Agent shall have
received (i) a certificate of the Secretary of State of the Commonwealth of
Kentucky, dated as of a recent date, as to the good standing of the Borrower,
(ii) a certificate of the Secretary of State of the Commonwealth of Virginia,
dated as of a recent date, as to the good standing of the Borrower and (iii) a
certificate of the Secretary or an Assistant Secretary of the Borrower dated the
Effective Date and certifying (A) that attached thereto are true, correct and
complete copies of (x) the Borrower’s articles of incorporation certified by the
Secretary of State of the Commonwealth of Kentucky and the Secretary of State of
the Commonwealth of Virginia and (y) the bylaws of the Borrower, (B) as to the
absence of dissolution or liquidation proceedings by or against the Borrower,
(C) that attached thereto is a true, correct and complete copy of resolutions
adopted by the board of directors of the Borrower authorizing the execution,
delivery and performance of the Loan Documents to which the Borrower is a party
and each other document delivered in connection herewith or therewith and that
such resolutions have not been amended and are in full force and effect on the
date of such certificate and (D) as to the incumbency and specimen signatures of
each officer of the Borrower executing the Loan Documents to which the Borrower
is a party or any other document delivered in connection herewith or therewith.
 
(d) Opinions of Counsel.  On the Effective Date, the Administrative Agent shall
have received from counsel to the Borrower, opinions addressed to the
Administrative Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit C hereto.
 
(e) Consents.  All necessary governmental (domestic or foreign), regulatory and
third party approvals, including, without limitation, the orders of the KPSC
(the “KPSC Order”), TRA (the “TRA Order”), VSCC (the “VSCC Order”) and any
required approvals of the FERC, authorizing borrowings hereunder in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall have been obtained and remain in full force and effect, in each
case without any action being taken by any competent authority which could
restrain or prevent such transaction or impose, in the reasonable judgment of
the Administrative Agent, materially adverse conditions upon the consummation of
such transactions; provided that the Borrower may require additional approvals
of the KPSC, TRA, VSCC and/or FERC in order to incur obligations in respect of
Letters of Credit to support issuances of bonds other than the Existing
Pollution Control Bonds.
 
(f) Payment of Fees.  All costs, fees and expenses due to the Administrative
Agent and the Lenders on or before the Effective Date shall have been paid.
 
(g) Counsel Fees.  The Administrative Agent shall have received full payment
from the Borrower of the fees and expenses of Davis Polk & Wardwell LLP
described in Section 9.03 which are billed through the Effective Date and which
have been invoiced one Business Day prior to the Effective Date.
 
Section 4.02. Conditions to All Credit Events.  The obligation of any Issuing
Lender to issue (or renew or extend the term of) any Letter of Credit, is
subject to the satisfaction of the following conditions:
 
(a) receipt by an Issuing Lender of a Letter of Credit Request as required by
Section 3.03;
 
(b) the fact that, immediately before and after giving effect to such Credit
Event, no Default shall have occurred and be continuing; and
 
(c) the fact that the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true and correct on and
as of the date of such Credit Event, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date and except for the
representations in Section 5.04(b), Section 5.05 and Section 5.13, which shall
be deemed only to relate to the matters referred to therein on and as of the
Effective Date.
 
Each Credit Event under this Agreement shall be deemed to be a representation
and warranty by the Borrower on the date of such Credit Event as to the facts
specified in clauses (b) and (c) of this Section.


Section 4.03. Additional Conditions to Credit Events.  The obligation of any
Issuing Lender to issue (or renew or extend the term of) any Letter of Credit to
support any issuance of Other Pollution Control Bonds, is subject to the
satisfaction of the following conditions:
 
(a) no authorization, consent or approval from any Governmental Authority is
required for the Borrower to incur obligations in respect of Letters of Credit
to support such issuance of Other Pollution Control Bonds except such
authorizations, consents and approvals, including, without limitation, the KPSC
Order, TRA Order and VSCC Order, as shall have been obtained prior to such
Credit Event and shall be in full force and effect; and
 
(b) the Administrative Agent shall have received from counsel to the Borrower,
opinions addressed to the Administrative Agent and each Lender, satisfactory in
form and substance to each of the Administrative Agent and the Issuing Lender
each in its sole discretion, dated the date of such Credit Event, covering such
matters as the Administrative Agent and the Issuing Lender shall reasonably
request, including, without limitation, that no authorization, consent or
approval from any Governmental Authority is required for the Borrower to incur
obligations in respect of Letters of Credit to support such issuance of Other
Pollution Control Bonds except such authorizations, consents and approvals,
including, without limitation, the KPSC Order, TRA Order and VSCC Order, as
shall have been obtained prior to such Credit Event and shall be in full force
and effect.
 
Each Credit Event with respect to any Letter of Credit to support any issuance
of Other Pollution Control Bonds shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Event as to the facts
specified in clause (a) of this Section.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants that:
 
Section 5.01. Status.  The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Kentucky and
the Commonwealth of Virginia and has the corporate authority to make and perform
this Agreement and each other Loan Document to which it is a party.
 
Section 5.02. Authority; No Conflict.  The execution, delivery and performance
by the Borrower of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or bylaws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which the Borrower is a party.
 
Section 5.03. Legality; Etc.  This Agreement and each other Loan Document to
which the Borrower is a party constitute the legal, valid and binding
obligations of the Borrower, in each case enforceable against the Borrower in
accordance with their terms except to the extent limited by (a) bankruptcy,
insolvency, fraudulent conveyance or reorganization laws or by other similar
laws relating to or affecting the enforceability of creditors’ rights generally
and by general equitable principles which may limit the right to obtain
equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
 
Section 5.04. Financial Condition.
 
(a) Audited Financial Statements.  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2010 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by PricewaterhouseCoopers LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b) Material Adverse Change.  Since December 31, 2010 there has been no change
in the business, assets, financial condition or operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole, that would materially and
adversely affect the Borrower’s ability to perform any of its obligations under
this Agreement or the other Loan Documents.
 
Section 5.05. Litigation.  Except as disclosed in or contemplated by the
financial statements referenced in Section 5.04(a) above, or otherwise furnished
in writing to the Administrative Agent and each Lender, no litigation,
arbitration or administrative proceeding against the Borrower is pending or, to
the Borrower’s knowledge, threatened, which would reasonably be expected to
materially and adversely affect the ability of the Borrower to perform any of
its obligations under this Agreement or the other Loan Documents.  There is no
litigation, arbitration or administrative proceeding pending or, to the
knowledge of the Borrower, threatened which questions the validity of this
Agreement or the other Loan Documents to which it is a party.
 
Section 5.06. No Violation.  No part of the proceeds of the advances hereunder
will be used, directly or indirectly by the Borrower for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, or for any other purpose
which violates, or which conflicts with, the provisions of Regulations U or X of
said Board of Governors. The Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any such “margin stock”.
 
Section 5.07. ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Material Plan, (ii)
failed to make any contribution or payment to any Material Plan, or made any
amendment to any Material Plan, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any material liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
 
Section 5.08. Governmental Approvals.  No authorization, consent or approval
from any Governmental Authority is required for the execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents to
which it is a party and except such authorizations, consents and approvals,
including, without limitation, the KPSC Order, TRA Order and VSCC Order, as
shall have been obtained prior to the Effective Date and shall be in full force
and effect; provided that the Borrower may require additional approvals of the
KPSC, TRA, VSCC and/or FERC in order to incur obligations in respect of Letters
of Credit to support issuances of bonds other than the Existing Pollution
Control Bonds.
 
Section 5.09. Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.10. Tax Returns and Payments.  The Borrower has filed or caused to be
filed all Federal, state, local and foreign income tax returns required to have
been filed by it and has paid or caused to be paid all income taxes shown to be
due on such returns except income taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower shall have set aside on
its books appropriate reserves with respect thereto in accordance with GAAP or
that would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.11. Compliance with Laws.  To the knowledge of the Borrower, the
Borrower is in compliance with all applicable laws, regulations and orders of
any Governmental Authority, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws), except to the extent (a)
such compliance is being contested in good faith by appropriate proceedings or
(b) non-compliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under this Agreement or any
other Loan Document to which it is a party.
 
Section 5.12. No Default.  No Default has occurred and is continuing.
 
Section 5.13. Environmental Matters.
 
(a) Except (i) as disclosed in the financial statements referenced in Section
5.04(a) above, or otherwise furnished in writing to the Administrative Agent and
each Lender, or (ii) to the extent that the liabilities of the Borrower and its
Subsidiaries, taken as a whole, that relate to or could reasonably be expected
to result from the matters referred to in clauses (i) through (iii) of this
Section 5.13(a), inclusive, would not reasonably be expected to result in a
Material Adverse Effect:
 
(i) no notice, notification, citation, summons, complaint or order has been
received by the Borrower or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Borrower’s or any
of its Subsidiaries’ knowledge, threatened by any governmental or other entity
with respect to any (A) alleged violation by or liability of the Borrower or any
of its Subsidiaries of or under any Environmental Law, (B) alleged failure by
the Borrower or any of its Subsidiaries to have any environmental permit,
certificate, license, approval, registration or authorization required in
connection with the conduct of its business or (C) generation, storage,
treatment, disposal, transportation or release of Hazardous Substances;
 
(ii) to the Borrower’s or any of its Subsidiaries’ knowledge, no Hazardous
Substance has been released (and no written notification of such release has
been filed) (whether or not in a reportable or threshold planning quantity) at,
on or under any property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries; and
 
(iii) no property now or previously owned, leased or operated by the Borrower or
any of its Subsidiaries or, to the Borrower’s or any of its Subsidiaries’
knowledge, any property to which the Borrower or any of its Subsidiaries has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Substances, is listed or, to the Borrower’s or any of its
Subsidiaries’ knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or clean-up.
 
(b) Except as disclosed in the financial statements referenced in Section
5.04(a) above, or otherwise furnished in writing to the Administrative Agent and
each Lender, to the Borrower’s or any of its Subsidiaries’ knowledge, there are
no Environmental Liabilities that have resulted or could reasonably be expected
to result in a Material Adverse Effect.
 
(c) For purposes of this Section 5.13, the terms “the Borrower” and “Subsidiary”
shall include any business or business entity (including a corporation) which is
a predecessor, in whole or in part, of the Borrower or any of its Subsidiaries
from the time such business or business entity became a Subsidiary of PPL
Corporation, a Pennsylvania corporation.
 
Section 5.14. OFAC.  None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any advance will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
ARTICLE VI
COVENANTS
 
The Borrower agrees that so long as any Lender has any Commitment hereunder or
any amount payable hereunder or under any other Loan Document remains unpaid or
any Letter of Credit Liability remains outstanding:
 
Section 6.01. Information.  The Borrower will deliver or cause to be delivered
to each of the Lenders (it being understood that the posting of the information
required in clauses (a), (b) and (f) of this Section 6.01 on the Borrower’s
website or PPL Corporation’s website (http://www.pplweb.com) or making such
information available on IntraLinks, Syndtrak (or similar service) shall be
deemed to be effective delivery to the Lenders):
 
(a) Annual Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within one
hundred and five (105) days after the end of each fiscal year of the Borrower),
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income and cash flows for such fiscal year and accompanied by an opinion thereon
by independent public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements and the results of
their operations for the period covered by such financial statements in
conformity with GAAP applied on a consistent basis.
 
(b) Quarterly Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within sixty
(60) days after the end of each quarterly fiscal period in each fiscal year of
the Borrower (other than the last quarterly fiscal period of the Borrower)), a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such fiscal quarter,  all certified (subject to normal year-end
audit adjustments) as to fairness of presentation, GAAP and consistency by any
vice president, the treasurer or the controller of the Borrower.
 
(c) Officer’s Certificate.  Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of the chief accounting officer or controller of the Borrower, (i) setting forth
in reasonable detail the calculations required to establish compliance with the
requirements of Section 6.09 on the date of such financial statements and (ii)
stating whether there exists on the date of such certificate any Default and, if
any Default then exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto.
 
(d) Default.  Forthwith upon acquiring knowledge of the occurrence of any (i)
Default or (ii) Event of Default, in either case a certificate of a vice
president or the treasurer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto.
 
(e) Change in Borrower’s Ratings.  Promptly, upon the chief executive officer,
the president, any vice president or any senior financial officer of the
Borrower obtaining knowledge of any change in a Borrower’s Rating, a notice of
such Borrower’s Rating in effect after giving effect to such change.
 
(f) Securities Laws Filing.  To the extent the Borrower is a Public Reporting
Company, promptly, when available and in any event within ten (10) days after
the date such information is required to be delivered to the SEC, a copy of any
Form 10-K Report to the SEC and a copy of any Form 10-Q Report to the SEC, and
promptly upon the filing thereof, any other filings with the SEC.
 
(g) ERISA Matters.  If and when any member of the ERISA Group:  (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA; or (vii) fails to
make any payment or contribution to any Plan or makes any amendment to any Plan
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security, a copy of such notice, a certificate of the chief
accounting officer or controller of the Borrower setting forth details as to
such occurrence and action, if any, which the Borrower or applicable member of
the ERISA Group is required or proposes to take.
 
(h) Other Information.  From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of the Borrower or any of its Subsidiaries as any
Lender may reasonably request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and each Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information (as defined below), they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting
(subject to Section 9.12) on a portion of the Platform not designated “Public
Investor.”  “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 6.02. Maintenance of Property; Insurance.
 
(a) Maintenance of Properties.  The Borrower will keep all property useful and
necessary in its businesses in good working order and condition, subject to
ordinary wear and tear, unless the Borrower determines in good faith that the
continued maintenance of any of such properties is no longer economically
desirable and so long as the failure to so maintain such properties would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Insurance.  The Borrower will maintain, or cause to be maintained, insurance
with financially sound (determined in the reasonable judgment of the Borrower)
and responsible companies in such amounts (and with such risk retentions) and
against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Borrower operates.
 
Section 6.03. Conduct of Business and Maintenance of Existence.  The Borrower
will (i) continue to engage in businesses of the same general type as now
conducted by the Borrower and its Subsidiaries and businesses related thereto or
arising out of such businesses, except to the extent that the failure to
maintain any existing business would not have a Material Adverse Effect and (ii)
except as otherwise permitted in Section 6.07, preserve, renew and keep in full
force and effect, and will cause each of its Subsidiaries to preserve, renew and
keep in full force and effect, their respective corporate (or other entity)
existence and their respective rights, privileges and franchises necessary or
material to the normal conduct of business, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
Section 6.04. Compliance with Laws, Etc.  The Borrower will comply with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (a) such compliance is being contested
in good faith by appropriate proceedings or (b) non-compliance could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.05. Books and Records.  The Borrower (i) will keep, and will cause
each of its Subsidiaries to keep, proper books of record and account in
conformity with GAAP and (ii) will permit representatives of the Administrative
Agent and each of the Lenders to visit and inspect any of their respective
properties, to examine and make copies from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their officers, any employees and independent public accountants, all at such
reasonable times and as often as may reasonably be desired; provided, that, the
rights created in this Section 6.05 to “visit”, “inspect”, “discuss” and copy
shall not extend to any matters which the Borrower deems, in good faith, to be
confidential, unless the Administrative Agent and any such Lender agree in
writing to keep such matters confidential.
 
Section 6.06. Use of Proceeds.  The Borrower will request the issuance of
Letters of Credit solely to support issuances of tax-exempt pollution control
bonds issued on behalf of the Borrower and/or its Subsidiaries.
 
Section 6.07. Merger or Consolidation.  The Borrower will not merge with or into
or consolidate with or into any other corporation or entity, unless (i)
immediately after giving effect thereto, no event shall occur and be continuing
which constitutes a Default, (ii) the surviving or resulting Person, as the case
may be, assumes and agrees in writing to pay and perform all of the obligations
of the Borrower under this Agreement, (iii) substantially all of the
consolidated assets  and consolidated revenues of the surviving or resulting
Person, as the case may be, are anticipated to come from the utility or energy
businesses and (iv) the senior long-term debt ratings from both Rating Agencies
of the surviving or resulting Person, as the case may be, immediately following
the merger or consolidation is equal to or greater than the senior long-term
debt ratings from both Rating Agencies of the Borrower immediately preceding the
announcement of such consolidation or merger.
 
Section 6.08. Asset Sales.  Except for the sale of assets required to be sold to
conform with governmental requirements, the Borrower shall not consummate any
Asset Sale, if the aggregate net book value of all such Asset Sales consummated
during the four calendar quarters immediately preceding any date of
determination would exceed 25% of the total assets of the Borrower and its
Consolidated Subsidiaries as of the beginning of the Borrower’s most recently
ended full fiscal quarter; provided, however, that any such Asset Sale will be
disregarded for purposes of the 25% limitation specified above: (a) if any such
Asset Sale is in the ordinary course of business of the Borrower (b) if the
assets subject to any such Asset Sale are worn out or are no longer useful or
necessary in connection with the operation of the businesses of the Borrower;
(c) if the assets subject to any such Asset Sale are being transferred to a
Wholly Owned Subsidiary of the Borrower; (d) if the proceeds from any such Asset
Sale (i) are, within twelve (12) months of such Asset Sale, invested or
reinvested by the Borrower in a Permitted Business, (ii) are used by the
Borrower to repay Debt of the Borrower, or (iii) are retained by the Borrower;
or (e) if, prior to any such Asset Sale, both Rating Agencies confirm the
then-current Borrower Ratings after giving effect to any such Asset Sale.
 
Section 6.09. Consolidated Debt to Consolidated Capitalization Ratio.  The ratio
of Consolidated Debt of the Borrower to Consolidated Capitalization of the
Borrower shall not exceed 70%, measured as of the end of each fiscal quarter.
 
Section 6.10. Limitation on Liens.  Without the consent of the Administrative
Agent, the Borrower shall not grant any Lien upon any of its property or assets
in favor of the lenders under the Existing Credit Agreement in order to secure
its obligations under the Existing Credit Agreement, unless the Obligations are
secured on an equal and ratable basis with the obligations so secured; provided,
however, that nothing in this Section 6.10 shall prohibit the Borrower from cash
collateralizing letters of credit pursuant to Section 2.09 of the Existing
Credit Agreement or similar provisions.  For the avoidance of doubt, the
limitation on liens and the requirement to secure the Obligations pursuant to
this Section 6.10 shall not apply to (i) the granting of any Liens on the
Borrower’s accounts receivable in connection with any accounts receivable sale
or financing program and (ii) entering into credit agreements, standby bond
purchase agreements or similar facilities in support of pollution control bonds
issued on behalf of the Borrower and securing obligations of the Borrower
thereunder, including pursuant to arrangements similar to the Custody Agreement
or otherwise.
 


 
ARTICLE VII
DEFAULTS
 
Section 7.01. Events of Default.  If one or more of the following events (each
an “Event of Default”) shall have occurred and be continuing:
 
(a) the Borrower shall fail to pay when due any principal on any Reimbursement
Obligations; or
 
(b) the Borrower shall fail to pay when due any interest on Reimbursement
Obligations, any fee or any other amount payable hereunder or under any other
Loan Document for five (5) days following the date such payment becomes due
hereunder; or
 
(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in clause (ii) of Section 6.05, or Sections 6.06, 6.07, 6.08 or 6.09;
or
 
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01(d)(i) for 30 days after any such failure or in Section
6.01(d)(ii) for ten (10) days after any such failure; or
 
(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clauses (a), (b), (c) or (d) above) for thirty (30) days after written notice
thereof has been given to the defaulting party by the Administrative Agent, or
at the request of the Required Lenders; or
 
(f) any representation, warranty or certification made by the Borrower in this
Agreement or any other Loan Document or in any certificate, financial statement
or other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; or
 
(g) the Borrower shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Debt beyond any period of grace provided
with respect thereto, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Debt beyond any period of grace
provided with respect thereto if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Debt or a
trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or
 
(h) the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or
 
(i) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower under the Bankruptcy Code; or
 
(j) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or
 
(k) the Borrower shall fail within sixty (60) days to pay, bond or otherwise
discharge any judgment or order for the payment of money in excess of
$20,000,000, entered against the Borrower that is not stayed on appeal or
otherwise being appropriately contested in good faith; or
 
(l) a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, the
Administrative Agent may (A) if requested by the Required Lenders, by notice to
the Borrower terminate the Commitments, and the Commitments shall thereupon
terminate, and (B) if requested by the Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Letter of Credit
Liabilities at such time, by notice to the Borrower declare the Letter of Credit
Liabilities (together with accrued interest and accrued and unpaid fees thereon
and all other amounts due hereunder) to be, and the Letter of Credit Liabilities
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind (except as set forth in clause (A) above),
all of which are hereby waived by the Borrower and require the Borrower to, and
the Borrower shall, cash collateralize (in accordance with Section 2.05(a)(ii))
all Letter of Credit Liabilities then outstanding; provided, that, in the case
of any Default or any Event of Default specified in Section 7.01(h) or 7.01(i)
above with respect to the Borrower, without any notice to the Borrower or any
other act by the Administrative Agent or any Lender, the Commitments shall
thereupon terminate and the Letter of Credit Liabilities (together with accrued
interest and accrued and unpaid fees thereon and all other amounts due
hereunder) shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower, and the Borrower shall cash collateralize (in accordance with Section
2.05(a)(ii)) all Letter of Credit Liabilities then outstanding.
 
ARTICLE VIII
THE AGENT
 
Section 8.01. Appointment and Authorization.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent to act as specified herein and
in the other Loan Documents and to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  The Administrative Agent agrees to act as
such upon the express conditions contained in this Article
VIII.  Notwithstanding any provision to the contrary elsewhere in this Agreement
or in any other Loan Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.  The provisions of this Article VIII are solely for the
benefit of the Administrative Agent and Lenders, and no other Person shall have
any rights as a third party beneficiary of any of the provisions hereof.  For
the sake of clarity, the Lenders hereby agree that no Person other than the
Administrative Agent shall have, in such capacity, any duties or powers with
respect to this Agreement or the other Loan Documents.
 
Section 8.02. Individual Capacity.  The Administrative Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and its Affiliates as though the Administrative Agent
were not the Administrative Agent.  With respect to the advances made by it and
all obligations owing to it, the Administrative Agent shall have the same rights
and powers under this Agreement as any Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Required Lenders”,
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.
 
Section 8.03. Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents
or attorneys-in-fact.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except to the extent otherwise required by Section 8.07.
 
Section 8.04. Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy or other electronic facsimile transmission, telex, telegram, cable,
teletype, electronic transmission by modem, computer disk or any other message,
statement, order or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders, or all of the Lenders, if applicable, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, if applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
 
Section 8.05. Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default hereunder unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”.  If the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.
 
Section 8.06. Non-Reliance on the Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Agent nor any officer, director,
employee, agent, attorney-in-fact or affiliate of the Agent has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by the Agent to any Lender.  Each
Lender acknowledges to the Agent that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, assets, operations, property, financial and other condition,
prospects and creditworthiness of the Borrower and made its own decision to make
advances hereunder and to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other condition, prospects and
creditworthiness of the Borrower.  The Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of the Borrower which may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
Section 8.07. Exculpatory Provisions.  The Administrative Agent shall not, and
no officers, directors, employees, agents, attorneys-in-fact or affiliates of
the Administrative Agent, shall (i) be liable for any action lawfully taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document (except for its own gross negligence, willful misconduct or
bad faith) or (ii) be responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its officers contained in this Agreement, in any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
of its officers to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.  The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any other Loan Document or for any
representations, warranties, recitals or statements made by any other Person
herein or therein or made by any other Person in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the advances or of the existence or possible existence of any
Default.
 
Section 8.08. Indemnification.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a), (b) or (c)
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Lenders agree to indemnify the Administrative Agent, in its capacity as such,
and hold the Administrative Agent, in its capacity as such, harmless ratably
according to their respective Commitments from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and reasonable expenses or disbursements of any kind whatsoever which may
at any time (including, without limitation, at any time following the full
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against the Administrative Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Document, or
any documents contemplated hereby or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Borrower; provided,
that no Lender shall be liable to the Administrative Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs or expenses or disbursements resulting from the
gross negligence, willful misconduct or bad faith of the Administrative
Agent.  If any indemnity furnished to the Administrative Agent for any purpose
shall, in the reasonable opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.  The agreement in this Section 8.08 shall survive the
payment of all Letter of Credit Liabilities, fees and other obligations of the
Borrower arising hereunder.
 
Section 8.09. Resignation; Successors.  The Administrative Agent may resign as
Administrative Agent upon twenty (20) days notice to the Lenders.  Upon the
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint from among the Lenders a successor to the Administrative Agent,
subject to prior approval by the Borrower (so long as no Event of Default
exists) (such approval not to be unreasonably withheld), whereupon such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall include such successor Administrative Agent
effective upon its appointment, and the retiring Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any other Loan Document.  If no successor shall
have been appointed by the Required Lenders and approved by the Borrower and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may at its election give notice to the Lenders and the
Borrower of the immediate effectiveness of its resignation and such resignation
shall thereupon become effective and the Lenders collectively shall perform all
of the duties of the Administrative Agent hereunder and under the other Loan
Documents until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After the retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement or any other Loan
Document.
 
Section 8.10. Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account fees in the amount and at the times
agreed upon between the Borrower and the Administrative Agent pursuant to the
Fee Letter referenced in clause (ii) of the definition thereof.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01. Notices.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to Article II or Article III, as
applicable, if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article in electronic format.  Any notice shall have been duly given and shall
be effective if delivered by hand delivery or sent via electronic mail,
telecopy, recognized overnight courier service or certified or registered mail,
return receipt requested, or posting on an internet web page, and shall be
presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
or telecopy, (ii) on the Business Day following the day on which the same has
been delivered prepaid (or on an invoice basis) to a reputable national
overnight air courier service or (iii) on the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
in each case to the respective parties at the address or telecopy numbers, in
the case of the Borrower and the Administrative Agent, set forth below, and, in
the case of the Lenders, set forth on signature pages hereto, or at such other
address as such party may specify by written notice to the other parties hereto:
 
if to the Borrower:
 
Kentucky Utilities Company
One Quality Street
Lexington, Kentucky 40507
Attention: Treasurer
Telephone:  502-627-4956
Facsimile:  502-627-4742


with a copies to:
 
Kentucky Utilities Company
One Quality Street
Lexington, Kentucky 40507
Attention: General Counsel
Telephone:  502-627-3665
Facsimile:  502-627-4622
 
PPL Services Corporation
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania  18101-1179
Attention:  Frederick C. Paine, Esq.
Telephone:  610-774-7445
Facsimile:  610-774-6726
 
PPL Services Corporation
Two North Ninth Street (GENTW14)
Allentown, Pennsylvania  18101-1179
Attention:  Russell R. Clelland
Telephone:  610-774-5151
Facsimile:  610-774-5235
 
if to the Administrative Agent:
 
BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH
Global Lending USA & Canada
1345 Avenue of the Americas, 45th Floor
New York, NY 10105
Attention:  Anne-Maureen Sarfati, Head of Portfolio Management & Monitoring
Email: pmsf@bbvany.com
Facsimile No.:  (212) 258-2216


with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:  Jason Kyrwood
Telephone:  212-450-4653
Facsimile:  212-450-5653
 
Section 9.02. No Waivers; Non-Exclusive Remedies.  No failure by the Agent or
any Lender to exercise, no course of dealing with respect to, and no delay in
exercising any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies provided herein
and in the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies provided by law.
 
Section 9.03. Expenses; Indemnification.
 
(a) Expenses.  The Borrower shall pay (i) all out-of-pocket expenses of the
Agent, including legal fees and disbursements of Davis Polk & Wardwell LLP and
any other local counsel retained by the Agent, in its reasonable discretion, in
connection with the preparation, execution, delivery and administration of the
Loan Documents, any waiver or consent thereunder or any amendment thereof or any
Default or alleged Default thereunder and (ii) all reasonable out-of-pocket
expenses incurred by the Agent and each Lender, including (without duplication)
the fees and disbursements of outside counsel, in connection with any
restructuring, workout, collection, bankruptcy, insolvency and other enforcement
proceedings in connection with the enforcement and protection of its rights;
provided, that the Borrower shall not be liable for any legal fees or
disbursements of any counsel for the Agent and the Lenders other than Davis Polk
& Wardwell LLP associated with the preparation, execution and delivery of this
Agreement and the closing documents contemplated hereby.
 
(b) Indemnity in Respect of Loan Documents.  The Borrower agrees to indemnify
the Agent and each Lender, their respective Affiliates and the respective
directors, officers, trustees, agents, employees, trustees and advisors of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel and any civil penalties or fines assessed by OFAC), which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnitee shall be designated a party
thereto) brought or threatened (by any third party, by the Borrower or any
Subsidiary of the Borrower) in any way relating to or arising out of this
Agreement, any other Loan Document or any documents contemplated hereby or
referred to herein or any actual or proposed use of proceeds of advances
hereunder; provided, that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or order.
 
(c) Indemnity in Respect of Environmental Liabilities.  The Borrower agrees to
indemnify each Indemnitee and hold each Indemnitee harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and
reasonable fees and disbursements of counsel) which may at any time (including,
without limitation, at any time following the payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against such
Indemnitee in respect of or in connection with any actual or alleged presence or
release of Hazardous Substances on or from any property now or previously owned
or operated by the Borrower or any of its Subsidiaries or any predecessor of the
Borrower or any of its Subsidiaries, or any and all Environmental
Liabilities.  Without limiting the generality of the foregoing, the Borrower
hereby waives all rights of contribution or any other rights of recovery with
respect to liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs and expenses and disbursements in respect of or in
connection with Environmental Liabilities that it might have by statute or
otherwise against any Indemnitee.
 
(d) Waiver of Damages.  To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Letter of Credit or the use of the proceeds thereof.  No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby; provided that
nothing in this Section 9.03(d) shall relieve any Lender from its obligations
under Section 9.12.
 
Section 9.04. Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Letter of Credit Liabilities which is greater than the proportion
received by any other Lender in respect of the aggregate amount of principal and
interest due with respect to any Letter of Credit Liabilities made or held by
such other Lender, the Lender receiving such proportionately greater payment
shall purchase such participations in the Letter of Credit Liabilities held by
the other Lenders, and such other adjustments shall be made, in each case as may
be required so that all such payments of principal and interest with respect to
Letter of Credit Liabilities made or held by the Lenders shall be shared by the
Lenders pro rata; provided, that nothing in this Section shall impair the right
of any Lender to exercise any right of set-off or counterclaim it may have for
payment of indebtedness of the Borrower other than its indebtedness hereunder.
 
Section 9.05. Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Lenders (and, if the rights or duties of
the Administrative Agent or any Issuing Lenders are affected thereby, by the
Administrative Agent or such Issuing Lender, as relevant); provided, that no
such amendment or waiver shall, (a) unless signed by each Lender adversely
affected thereby, (i) increase the Commitment of any Lender or subject any
Lender to any additional obligation (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or of mandatory
reductions in the Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender as in effect at any time shall not constitute an increase in such
Commitment), (ii) reduce the amount to be reimbursed in respect of any Letter of
Credit or any interest thereon or any fees hereunder, (iii) postpone the date
fixed for any payment of the amount to be reimbursed in respect of any Letter of
Credit or any interest thereon or any fees hereunder or for any scheduled
reduction or termination of any Commitment or (except as expressly provided in
Article III) expiration date of any Letter of Credit, (iv) amend Section 2.01,
(v) change any provision hereof in a manner that would alter the pro rata
sharing of payments required by Sections 2.06(a), 2.05(b) or 9.04 or the pro
rata reduction of Commitments required by Section 2.04(a) or (vi) change the
currency in which Letters of Credit are to be issued or payment under the Loan
Documents is to be made, or add additional borrowers or (b) unless signed by
each Lender, change the definition of Required Lender or this Section 9.05 or
Section 9.06(a).
 
Section 9.06. Successors and Assigns.
 
(a) Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.07 of this Agreement.
 
(b) Participations.  Any Lender may at any time grant to one or more banks or
other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Commitments and/or any or all of
its Letter of Credit Liabilities.  In the event of any such grant by a Lender of
a participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Lender shall remain responsible for
the performance of its obligations hereunder, and the Borrower, the Issuing
Lenders and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement which would (i) extend the Termination
Date, reduce the rate or extend the time of payment of principal, interest or
fees on any Letter of Credit Liability in which such Participant is
participating (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the Participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or of a
mandatory reduction in the Commitments shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Letter of
Credit Liability shall be permitted without the consent of any Participant if
the Participant’s participation is not increased as a result thereof) or (ii)
allow the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, without the consent of the Participant, except
to the extent any such assignment results from the consummation of a merger or
consolidation permitted pursuant to Section 6.07 of this Agreement.  The
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article II with respect
to its participating interest to the same extent as if it were a Lender, subject
to the same limitations, and in no case shall any Participant be entitled to
receive any amount payable pursuant to Article II that is greater than the
amount the Lender granting such Participant’s participating interest would have
been entitled to receive had such Lender not sold such participating
interest.  An assignment or other transfer which is not permitted by subsection
(c) or (d) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b).  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register (solely for tax
purposes) on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any obligations under
the Loan Documents) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations..  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
 
(c) Assignments Generally.  Any Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all, or a proportionate part
(equivalent to an initial amount of not less than $5,000,000 or any larger
integral multiple of $1,000,000), of its rights and obligations under this
Agreement and, if still in existence, its Commitment, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit C attached hereto executed by
such Assignee and such transferor, with (and subject to) the consent of (i) the
Borrower, which shall not be unreasonably withheld or delayed, (ii) the
Administrative Agent, which shall not be unreasonably withheld or delayed, and
(iii) each Issuing Lender, in its sole discretion; provided, that if an Assignee
is an Affiliate of such transferor Lender or was a Lender immediately prior to
such assignment, no such consent of the Borrower or the Administrative Agent
shall be required; provided, further, that if at the time of such assignment a
Default or an Event of Default has occurred and is continuing, no such consent
of the Borrower shall be required; provided, further, that the provisions of
Sections 2.08, 2.09 and 9.03 of this Agreement shall inure to the benefit of a
transferor with respect to any Letters of Credit issued or any other actions
taken by such transferor while it was a Lender.  Upon execution and delivery of
such instrument and payment by such Assignee to such transferor of an amount
equal to the purchase price agreed between such transferor and such Assignee,
such Assignee shall be a Lender party to this Agreement and shall have all the
rights and obligations of a Lender with a Commitment, if any, as set forth in
such instrument of assumption, and the transferor shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  In connection with any such assignment,
the transferor shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such
administrative fee in the case of any assignment.  Each Assignee shall, on or
before the effective date of such assignment, deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States Taxes in accordance with Section 2.09(e).
 
(d) Assignments to Federal Reserve Banks.  Any Lender may at any time assign all
or any portion of its rights under this Agreement to a Federal Reserve Bank.  No
such assignment shall release the transferor Lender from its obligations
hereunder.
 
(e) Register.  The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for purposes of this Section 9.06(e), to (i)
maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the advances made by
each Lender and each repayment in respect of the principal amount of such
advances of each Lender and to (ii) retain a copy of each Assignment and
Assumption Agreement delivered to the Administrative Agent pursuant to this
Section.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligation in respect of such
advances.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders
and the other Lenders shall treat each Person in whose name an advance is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary.  With respect to
any Lender, the assignment or other transfer of the Commitments of such Lender
and the rights to the principal of, and interest on, any advance made pursuant
to this Agreement shall not be effective until such assignment or other transfer
is recorded on the Register and, except to the extent provided in this
subsection 9.06(e), otherwise complies with Section 9.06, and prior to such
recordation all amounts owing to the transferring Lender with respect to such
Commitments shall remain owing to the transferring Lender.  The registration of
assignment or other transfer of all or part of any Commitments for a Lender
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement and payment of the administrative fee
referred to in Section 9.06(c).  The Register shall be available for inspection
by each of the Borrower and each Issuing Lender at any reasonable time and from
time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
is pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.  The Borrower may not replace any Lender pursuant to Section 2.04(b),
unless, with respect to any Notes held by such Lender, the requirements of
subsection 9.06(c) and this subsection 9.06(e) have been satisfied.
 
Section 9.07. Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of New York.  The Borrower hereby submits to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such court and any claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum.
 
Section 9.08. Counterparts; Integration; Effectiveness.  This Agreement shall
become effective on the Effective Date.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  On and
after the Effective Date, this Agreement, the other Loan Documents and the Fee
Letter constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof and thereof.
 
Section 9.09. Generally Accepted Accounting Principles.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
 
Section 9.10. Usage.  The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.
 
(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
 
(b) The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement or in any instrument or agreement governed here shall be
construed to refer to this Agreement or such instrument or agreement, as
applicable, in its entirety and not to any particular provision or subdivision
hereof or thereof.
 
(c) References in this Agreement to “Article”, “Section”, “Exhibit”, “Schedule”
or another subdivision or attachment shall be construed to refer to an article,
section or other subdivision of, or an exhibit, schedule or other attachment to,
this Agreement unless the context otherwise requires; references in any
instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d) The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The term “including” shall be construed to have the same meaning as
the phrase “including without limitation”.
 
(e) Unless the context otherwise requires, any definition of or reference to any
agreement, instrument, statute or document contained in this Agreement or in any
agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein.  Any reference to any Person shall be construed to include
such Person’s successors and permitted assigns.
 
(f) Unless the context otherwise requires, whenever any statement is qualified
by “to the best knowledge of” or “known to” (or a similar phrase) any Person
that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
Section 9.11. WAIVER OF JURY TRIAL.  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.12. Confidentiality.  Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to the Agent, (ii) to any other Person if reasonably
incidental to the administration of the Letter of Credit Liabilities, (iii) upon
the order of any court or administrative agency, (iv) to the extent requested
by, or required to be disclosed to, any rating agency or regulatory agency or
similar authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (v) which had been publicly disclosed
other than as a result of a disclosure by the Agent or any Lender prohibited by
this Agreement, (vi) in connection with any litigation to which the Agent, any
Lender or any of their respective Subsidiaries or Affiliates may be party, (vii)
to the extent necessary in connection with the exercise of any remedy hereunder,
(viii) to such Lender’s or Agent’s Affiliates and their respective directors,
officers, employees and agents including legal counsel and independent auditors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (ix) with the consent of the Borrower, (x) to
Gold Sheets and other similar bank trade publications, such information to
consist solely of deal terms and other information customarily found in such
publications and (xi) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Assignee or
to any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower’s
Obligations hereunder.  Notwithstanding the foregoing, the Agent, any Lender or
Davis Polk & Wardwell LLP may circulate promotional materials and place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or
worldwide web, in each case, after the closing of the transactions contemplated
by this Agreement in the form of a “tombstone” or other release limited to
describing the names of the Borrower or its Affiliates, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.
 
Section 9.13. USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
 
Section 9.14. No Fiduciary Duty.  The Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower,
its Affiliates and/or their respective stockholders (collectively, solely for
purposes of this paragraph, the “Borrower Parties”).  The Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty (other than
any implied duty of good faith) between any Lender Party, on the one hand, and
any Borrower Party, on the other.  The Lender Parties acknowledge and agree that
(a) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower, on
the other and (b) in connection therewith and with the process leading thereto,
(i) no Lender Party has assumed an advisory or fiduciary responsibility in favor
of any Borrower Party with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender Party has advised, is currently
advising or will advise any Borrower Party on other matters) or any other
obligation to any Borrower Party except the obligations expressly set forth in
the Loan Documents and (ii) each Lender Party is acting solely as principal and
not as the agent or fiduciary of any Borrower Party.  The Borrower acknowledges
and agrees that the Borrower has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto.  The Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party, in connection with such
transaction or the process leading thereto.
 
[Signature Pages to Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

   
KENTUCKY UTILITIES COMPANY
           
By: /s/
Daniel K. Arbough
   
Name:
Daniel K. Arbough
   
Title:
Treasurer



 
 

--------------------------------------------------------------------------------

 



   
BANCO BILBAO VIZCAYA
   
ARGENTARIA, S.A., NEW YORK
   
BRANCH, as Administrative Agent and
   
Lender
           
By: /s/
Nietzsche Rodricks
   
Name:
Nietzsche Rodricks
   
Title:
Senior Banker
           
By: /s/
Matias Cruces
   
Name:
Matias Cruces
   
Title:
Senior Banker
       

 
 
 
[Signature Page to Letter of Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

 

    SUMITOMO MITSUI BANKING     CORPORATION, NEW YORK BRANCH,    
as Issuing Lender and Lender
   
 
           
By: /s/
Masakazu Hasegawa    
Name:
Masakazu Hasegawa    
Title:
General Manager        

 
 
[Signature Page to Letter of Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


 
 
                                      

Commitment Appendix




Lender
Commitment
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
$105,000,000
Sumitomo Mitsui Banking Corporation, New York Branch
$93,309,583.05
Total
$198,309,583.05


 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
[FORM OF REIMBURSEMENT AGREEMENT]
 
[Insert Date]
 
 
c/o [insert name of Issuing Bank],

 
as Issuing Bank

[Address]


Re:  Letter of Credit Facility
 
Reference is hereby made to the $198,309,583.05 Letter of Credit Agreement (the
“Letter of Credit Agreement”) dated as of April 29, 2011, among Kentucky
Utilities Company (the “Borrower”), the lending institutions party thereto from
time to time and Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as
Administrative Agent.  Terms used herein and not otherwise defined herein have,
as used herein, the respective meanings provided for in Section 18.
 
Section 1 .  Issuance of Letter of Credit.  The Borrower hereby requests that
[insert name of Issuing Bank], in its capacity as an “Issuing Lender” under the
Letter of Credit Agreement (the “Issuing Bank”) and upon the terms, subject to
the conditions and relying upon the representations, warranties and covenants of
the Borrower set forth in the Letter of Credit Agreement, issue a letter of
credit to the Bond Trustee on the date hereof substantially in the form of
Appendix I hereto (the “Letter of Credit”).  The Letter of Credit constitutes a
“Letter of Credit” for purposes of the Letter of Credit Agreement and an Issuing
Bank is the “Issuing Lender” under the Letter of Credit Agreement with respect
thereto, entitled to all of the rights, benefits and indemnities of an “Issuing
Lender” under the Letter of Credit Agreement (including, without limitation,
Article III and Section 9.03 of the Letter of Credit Agreement).  This Agreement
constitutes a “Reimbursement Agreement” for purposes of the Indenture.
 
Section 2 .  Letter of Credit Drawings.
 
        (a) As set forth in the Letter of Credit, the Bond Trustee is authorized
to make drawings under the Letter of Credit in the manner and for the purposes
specified in the Letter of Credit.
 
(b) All drawings to be made under the Letter of Credit shall be made by
telecopier or other facsimile telecommunication in the form of the appropriate
certificate submitted by the Bond Trustee addressed to the Issuing Bank pursuant
to the terms of the Letter of Credit and no further presentation of
documentation, including the original Letter of Credit, need be made; it being
understood that the telecopier or other facsimile telecommunication shall, in
all events, be considered to be the sole operative instrument of drawing.  The
Issuing Bank may rely upon any such telecopy or other facsimile
telecommunication which it reasonably believes to have been dispatched by the
Bond Trustee or its authorized agent.
 
(c) In the event that the Issuing Bank fails to honor, or elects not to honor,
any drawing under the Letter of Credit requested by the Bond Trustee, the
Issuing Bank shall transmit to the Borrower, by electronic mail or facsimile in
accordance with Section 12, written notification thereof on the same day such
failure or decision occurs or, if such day is not a Business Day, then it shall
transmit such written notification on the first Business Day immediately
following such day, provided that the Issuing Bank shall, simultaneously with
the transmission of any written notification to the Bond Trustee, send to the
Borrower a copy of such written notification.
 
Section 3 .  Reimbursement of Drawings Under the Letter of Credit;
Reimbursement; Bond Custody Arrangements.  (a) If the Issuing Bank shall pay a
Drawing under the Letter of Credit the Borrower shall reimburse the Issuing Bank
the full amount of such Drawing in accordance with Section 3.07 of the Letter of
Credit Agreement (together with interest if, as and to the extent provided in
the Letter of Credit Agreement).
 
(b) Upon each Liquidity Drawing there shall be delivered to the Custodian, as
agent for the Issuing Bank, registered in the name of the Borrower but with the
Issuing Bank registered as pledgee, in duly transferable form, the Bonds
purchased with the proceeds of such Liquidity Drawing, i.e. the Custody Bonds
(or in the alternative, as provided in the Custody Agreement for certificated
Bonds held by The Depository Trust Company or its nominee or a similar
securities depository, the Custodian shall cause its records in its capacity as
a “DTC participant” or similar capacity with respect to another depository, to
reflect beneficial ownership of the Custody Bonds by the Borrower subject to the
lien and security interest of the Issuing Bank).  As security for the
obligations of the Borrower to reimburse the Issuing Bank for each Liquidity
Drawing (but without in any way limiting the obligation of the Borrower to
reimburse the Issuing Bank for such Drawing as required by the Letter of Credit
Agreement), the Borrower is pledging to the Issuing Bank pursuant to the Custody
Agreement, and granting to the Issuing Bank, a first priority security interest
in, all of its right, title and interest in and to all Custody Bonds arising in
connection with a Liquidity Drawing and any proceeds of the foregoing.
 
(c) Upon reimbursement to the Issuing Bank of any Liquidity Drawing (together
with all accrued interest thereon and any other amounts owed to the Issuing Bank
related thereto as provided in the Letter of Credit Agreement (collectively, the
“Obligations”)), the Issuing Bank (or the Custodian at the direction of the
Issuing Bank) shall release from the pledge and security interest described
herein the Custody Bonds purchased with the proceeds of such Liquidity
Drawing.  In the event of a partial repayment of a Liquidity Drawing, the
Issuing Bank (or the Custodian at the direction of the Issuing Bank) shall
release from the pledge and security interest described herein the Custody Bonds
in an amount equal to such partial repayment.
 
(d) In the event Custody Bonds are remarketed pursuant to the Bond Indenture,
the Issuing Bank (or the Custodian in accordance with the terms of the Custody
Agreement) shall also release from the pledge and security interest evidenced by
the Custody Agreement a principal amount of Custody Bonds equal to the principal
amount of Bonds so remarketed.  The Custody Bonds shall be released only upon
receipt by the Issuing Bank or by the Bond Trustee for the account of the
Issuing Bank as provided for in the Bond Indenture, of remarketing proceeds with
respect to such remarketed Custody Bonds in an amount not less than the
principal amount of the Custody Bonds, plus accrued interest thereon to the date
of remarketing and any other amounts owed to the Issuing Bank related thereto.
 
(e) Any interest or any principal received by the Issuing Bank in respect of
Custody Bonds shall be credited against the Obligations and applied by the
Issuing Bank to any Obligations in accordance with the terms of the Letter of
Credit Agreement.
 
Section 4 .  Substitution of Letter of Credit; Transfer of Letter of Credit.
(a)  If the Bond Trustee shall partially reduce the Stated Amount pursuant to
its notice to the Issuing Bank in the form of Exhibit G to the Letter of Credit,
the Issuing Bank will deliver to the Borrower a copy of such notice.  In
addition, the Issuing Bank, in its sole discretion or at the direction of the
Borrower (with which the Issuing Bank agrees to comply), shall then have the
right to require the Bond Trustee to surrender the outstanding Letter of Credit
to the Issuing Bank on the effective date of such partial reduction of the
Stated Amount and to accept on such date, in substitution for the then
outstanding Letter of Credit, a substitute irrevocable direct pay Letter of
Credit, dated such date, for an amount equal to the amount to which the Stated
Amount shall have been so reduced but otherwise having terms identical to the
then outstanding Letter of Credit.
 
(b) The Borrower shall pay to the Issuing Bank, (i) upon the transfer of the
Letter of Credit to any successor Bond Trustee, a $2,000.00 transfer fee and
(ii) upon demand, any cost or expense incurred in connection with such
transfer.  Receipt of such amounts shall not constitute consent by the Issuing
Bank to effect such transfer.
 
Section 5 .  Electronic Transmissions.  (a)  All directions and correspondence
which includes communications relating to applications and requests shall be
sent at the risk of the Borrower.  The Issuing Bank does not assume any
responsibility for any inaccuracy, interruption error or delay in transmission
or delivery by post, telefax (including any transmission permitted as a Telefax
under Section 5(b), below), except to the extent resulting from its gross
negligence, willful misconduct or bad faith.
 
(b) In addition, the Borrower authorizes the Issuing Bank to accept and act upon
any and all communications which may be received by the Issuing Bank from time
to time by telefax, telecopier or digital image of an original document
transmitted by email (including, without limitation, digital image in portable
file document or imaging file document format; but excluding specifically any
email communication or portion thereof not comprising a digital image of an
original document) (any such communication hereinafter referred to as a
“Telefax” or as “telefaxed”) purporting to be signed by a person(s) authorized
to enter into letter of credit financings on the Borrower’s behalf (“Authorized
Signator(y)(ies)”), other than to the extent constituting gross negligence,
willful misconduct or bad faith.  Specifically (but without limitation), the
Issuing Bank is hereby authorized to accept and act upon Telefaxes of the
following:
 
(i) applications for standby letters of credit; and
 
(ii) requests for any amendments to the foregoing.
 
Any application referred to in item (i) above, as amended, is referred to herein
as an “application”, any request referred to in item (ii) above, as amended, is
referred to herein as a “request”.
 
(c) The Borrower agrees to indemnify the Issuing Bank for, and hold the Issuing
Bank harmless from and against, any and all liabilities, claims, suits, actions,
damages, losses, judgments, reasonable expenses (including reasonable attorneys’
fees and expenses) or any other consequence paid or incurred by, or imposed
upon, the Issuing Bank to the extent arising out of, or based upon, or in any
way relating to, any telefaxed application or request, proving not to have been
given by the Borrower’s Authorized Officers, absent the Issuing Bank’s gross
negligence, willful misconduct, or bad faith.
 
The Borrower further agrees that in the event of a dispute (including a dispute
which is litigated or arbitrated) concerning any telefaxed correspondence,
application or request by an Authorized Officer, any signature purporting to be
that of an Authorized Officer on the telefaxed correspondence, application or
request shall conclusively be deemed to be genuine and the Borrower waives the
right to assert that any signature on a telefaxed correspondence, application or
request is a forgery, has been altered or is otherwise not genuine absent the
Issuing Bank’s gross negligence, willful misconduct or bad faith.  The Issuing
Bank shall have no responsibility to check any mail confirmations against any
telefaxed correspondence, application or request transmitted to the Issuing Bank
and may disregard such confirmations.  Without limiting the foregoing in any
manner, the Issuing Bank may, but shall not be obligated to, require
authentication of such electronic transmission or to require that the Issuing
Bank receive original documents prior to acting on such electronic transmission.
 
Section 6 .  Remedies.  Upon the occurrence and continuation of any Event of
Default, the Issuing Bank may:
 
(a) exercise its rights and remedies under the Letter of Credit Agreement;
 
(b) pursuant and subject to the terms of the Bond Indenture, give written notice
thereof to the Bond Trustee (which notice shall trigger the eventual occurrence
of the Expiration Date as defined in the Letter of Credit), directing an
acceleration of the Bonds pursuant to Section 9.02 of the Bond Indenture;
 
(c) pursuant and subject to the terms of the Bond Indenture, direct the Bond
Trustee to exercise its rights under the Bond Indenture; and
 
(d) pursue any other action available at law or in equity.
 
Section 7 .  Amendments, Waivers and Consents.  Neither this Agreement, nor any
other Security Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing and signed by the Issuing Bank and the
Borrower.
 
Section 8 .  Preservation of Rights.  No delay or omission of the Issuing Bank
to exercise any right under any Transaction Document shall impair such right or
be construed to be a waiver of any Event of Default or an acquiescence thereto,
and it is understood that the funding of a Drawing notwithstanding the existence
of an Event of Default does not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of this Agreement or any
Security Document whatsoever shall be valid unless in writing signed by the
parties thereto (or consented to in writing by the Issuing Bank), and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Transaction Documents or by law afforded shall be cumulative and all shall
be available to the Issuing Bank until the Obligations have been paid in full.
 
Section 9 .  Headings.  Section headings in this Agreement are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions hereof.
 
Section 10 .  Severability of Provisions.  Any provision in this Agreement or
any Security Document that is held to be inoperative, unenforceable, or invalid
in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
Security Documents are declared to be severable.
 
Section 11 .  Nonliability of Issuing Bank.  The relationship between the
Borrower on the one hand and the Issuing Bank on the other hand shall be solely
that of borrower and lender.  The Issuing Bank shall have no fiduciary
responsibilities to the Borrower except as contemplated hereunder.  The Issuing
Bank undertakes no responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations except as contemplated hereunder.  The Borrower agrees that the
Issuing Bank shall have no liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Transaction Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the breach of the Transaction Documents by, or the gross
negligence, willful misconduct or bad faith of, the party from which recovery is
sought.  Each party hereto shall have no liability with respect to, and the
other party hereto hereby waives, releases and agrees not to sue for, and no
indemnified party hereunder shall be entitled to, any special, indirect,
consequential or punitive damages suffered by the other party or indemnified
party in connection with, arising out of, or in any way related to the
Transaction Documents or the transactions contemplated thereby.
 
Section 12 .  Notices; Effectiveness.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax/telecopier as follows:
 
 

  (i)  
if to the Borrower:
     
Kentucky Utilities Company
One Quality Street
Lexington, Kentucky 40507
Attention: Treasurer
Telephone: (859) 367-1200
Facsimile: (859) 367-5839
     
With copies to:
     
Kentucky Utilities Company
 
One Quality Street
 
Lexington, Kentucky 40507
 
Attention: General Counsel
 
Telephone:  502-627-3665
 
Facsimile:  502-627-4622
     
PPL Services Corporation
 
Two North Ninth Street (GENTW4)
 
Allentown, Pennsylvania  18101-1179
 
Attention:  Frederick C. Paine, Esq.
 
Telephone:  610-774-7445
 
Facsimile:  610-774-6726
     
PPL Services Corporation
 
Two North Ninth Street (GENTW14)
 
Allentown, Pennsylvania  18101-1179
 
Attention:  Russell R. Clelland
 
Telephone:  610-774-5151
 
Facsimile:  610-774-5235
      (ii) 
if to the Issuing Bank:
     
Regarding credit matters:
     
Regarding L/C matters:
      (iii) 
if to the Remarketing Agent:
      (iv) 
if to the Bond Trustee:
      (v) 
if to the Custodian, to the same address as specified for the Bond Trustee.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax/telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  The Issuing Bank shall provide the Borrower with a copy of any
notice, certificate or other non-confidential communication sent by the Issuing
Bank to the Bond Trustee or the Remarketing Agent.
 
(b) Change of Address; Etc.  Any party hereto may change its address or
fax/telecopier number for notices and other communications hereunder by notice
to the other parties hereto.
 
Section 13 .  Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Issuing Bank and when the
Issuing Bank shall have received counterparts hereof which, when taken together,
bear the signatures of each of the parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by fax/telecopy shall be as effective as delivery of a
manually executed counterpart of this Agreement.
 
Section 14 .  Survival of Agreement.  Anything herein to the contrary
notwithstanding, this Agreement and the covenants, representations and
warranties contained herein shall survive and remain in full force and effect so
long as any Obligations remain outstanding hereunder and despite the surrender
or termination of the Letter of Credit.
 
Section 15 .  Choice of Law.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
UNDER, AND FOR ALL PURPOSES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 16 .  Consent to Jurisdiction.  THE BORROWER HEREBY IRREVOCABLY (i)
AGREES THAT ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT MAY BE BROUGHT IN ANY FEDERAL OR STATE COURT LOCATED IN NEW YORK,
NEW YORK AND CONSENT TO THE JURISDICTION OF SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING AND (ii) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT OR THEY MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
Section 17 .  Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY RELATED DOCUMENT OR ANY
SECURITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
Section 18 .  Definitions.  As used in this Agreement:
 
“Agreement” means this letter agreement, as the same may hereafter be amended,
supplemented or restated and in effect from time to time.
 
“Appendix” refers to an Appendix to this Agreement unless another document is
specifically referenced.
 
“Authorized Officer” means, with respect to the Borrower, any of its Executive
Officers or any other person designated as an Authorized Officer by a
certificate of the Borrower, signed by an Executive Officer and filed with the
Issuing Bank.
 
“Bond Documents” means (collectively or any of the following individually as the
context may require) the Bond Indenture, any Supplemental Indenture (as defined
in the Bond Indenture), the Custody Agreement, the Loan Agreement (as defined in
the Bond Indenture), the Bonds and the Remarketing Agreement (as defined in the
Bond Indenture).
 
“Bonds” means the County of [Carroll, Kentucky, Environmental
Facilities][Mercer, Kentucky, Solid Waste Disposal Facility] Revenue Bonds,
[insert series designation] (“Kentucky Utilities Company Project”).
 
“Bond Indenture” means the Indenture of Trust between the County of
[Carroll][Mercer], Kentucky as issuer and the Bond Trustee dated as of [insert
date], as the same may be amended, supplemented, or restated from time to time,
under which the Bonds have been issued.
 
“Bond Trustee” means the trustee at the time serving as such under the Bond
Indenture, which as of the date of issuance of the Letter of Credit is [insert
name of Trustee].
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close; provided,
that, when used with respect to any action taken by or with respect to any
Issuing Lender, the term “Business Day” shall not include any day on which
commercial banks are authorized by law to close in the jurisdiction where the
office at which such Issuing Lender books the Letter of Credit is located.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any successor statute thereof and any
regulations promulgated thereunder.
 
“Custodian” means the Custodian with respect to Custody Bonds as designated
pursuant to the Custody Agreement, which initially is the Bond Trustee.
 
“Custody Agreement” means the Custody, Pledge and Security Agreement dated as of
[insert date] among the Custodian, the Borrower and the Issuing Bank with
respect to Custody Bonds in the form of Appendix II to this Agreement, as
amended from time to time.
 
“Custody Bond” means any Bond during the period from and including the date of
its purchase with amounts realized under a Liquidity Drawing to but excluding
the date on which such Bond is purchased by any Person as a result of a
remarketing of such Bond pursuant to the Remarketing Agreement (as defined in
the Bond Indenture) and the Bond Indenture.
 
“Drawing” means a drawing under the Letter of Credit resulting from the
presentation of a certificate in the requisite form attached to the Letter of
Credit.
 
“Event of Default” means an “Event of Default” as defined in the Letter of
Credit Agreement.
 
“Expiration Date” has the meaning assigned to such term in the Letter of Credit.
 
“Issuing Bank” has the meaning assigned such term in the recitals hereto and
shall include such Person’s successors and assigns.
 
“Letter of Credit” means the irrevocable transferable direct pay letter of
credit issued by the Issuing Bank for the account of the Borrower in favor of
the Bond Trustee in the form of Appendix I to this Agreement with appropriate
insertions, as amended from time to time.
 
“Liquidity Drawing” means a drawing under the Letter of Credit resulting from
the presentation of a certificate in the form of “Exhibit D” to the Letter of
Credit.
 
“Remarketing Agent” means, initially, [insert name of Remarketing Agent], and
thereafter any remarketing agent at the time serving as such under the
Remarketing Agreement (as defined in the Bond Indenture) and designated as the
Remarketing Agent with respect to the Bonds for purposes of the Bond Indenture.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Security Documents” means the Custody Agreement.
 
“Stated Amount” shall have the same meaning herein as in the Letter of Credit.
 
“Transaction Documents” means, collectively, this Agreement, the Bond Documents,
the Security Documents and all other operative documents relating to the
issuance, sale and securing of the Bonds (including without limitation any
document(s) or instrument(s) through which the Bonds are now or hereafter
collateralized, such as mortgages, security agreements, etc.).
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Other capitalized terms used herein but not
defined herein shall have the meaning set forth in the Bond Indenture.
 
Section 19 .  Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
Section 20 .  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistently applied, except
as otherwise stated herein.
 
Section 21 .  Interpretation.  The following rules shall apply to the
construction of this Agreement unless the context requires otherwise: (a) the
singular includes the plural and the plural, the singular; (b) words importing
any gender include the other gender; (c) references to statutes are to be
construed as including all statutory provisions consolidating, amending or
replacing the statute to which reference is made; (d) references to “writing”
include printing, photocopy, typing, lithography and other means of reproducing
words in a tangible visible form; (e) the words “including” “includes” and
“include” shall be deemed to be followed by the words “without limitation”; (f)
references to articles, sections (or sub-divisions of sections), exhibits,
appendices, annexes or schedules are to those of this Agreement unless otherwise
indicated; (g) references to agreements and other contractual instruments shall
be deemed to include all subsequent amendments and other modifications to such
instruments, but only to the extent that such amendments and other modifications
are permitted or not prohibited by the terms of this Agreement; (h) references
to Persons include their respective permitted successors and assigns; and (i)
headings herein are solely for the convenience of reference and shall not
constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.
 
All references in this Agreement to times of day shall be references to New
York, New York time unless otherwise specified.
 
[signatures follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

   
KENTUCKY UTILITIES COMPANY
           
By: /s/
 
     
Name:
     
Title:
       


 
 

--------------------------------------------------------------------------------

 



APPENDIX I
TO REIMBURSEMENT AGREEMENT
 
FORM OF
IRREVOCABLE TRANSFERABLE DIRECT PAY LETTER OF CREDIT
 
[Insert Date]
 
Stated Amount: **U.S. $[insert amount]**
 
Letter of Credit No. [insert number]
 
[Insert name of Trustee], as Trustee (the
 
“Bond Trustee”) under the Indenture of
 
Trust (the “Indenture”) dated as of
 
[Insert date], between the County of
 
[Carroll][Mercer], Kentucky and the
 
Bond Trustee
[Insert Address]
Attn:  [Insert Name/Department]
   

 
 
Ladies and Gentlemen:
 
We SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH (the “Issuing Bank”)
hereby establish in your favor as Bond Trustee for the benefit of the holders of
the Bonds (as hereinafter defined), our irrevocable transferable direct pay
Letter of Credit No. [insert number]  (this “Letter of Credit”) for the account
of KENTUCKY UTILITIES COMPANY, a corporation organized under the laws of the
Commonwealths of Kentucky and Virginia (the “Borrower” or the
“Applicant”).  Capitalized terms used herein, including those in the attached
Exhibits, and not otherwise defined herein shall have the same meanings herein
as in the $198,309,583.05 Letter of Credit Agreement (the “Letter of Credit
Agreement”) dated as of April 29, 2011 among Kentucky Utilities Company, the
lending institutions party thereto from time to time and Banco Bilbao Vizcaya
Argentaria, S.A., New York Branch, as Administrative Agent.  We hereby
irrevocably authorize you to draw on us from time to time, from and after the
date hereof to and including the earliest to occur of (the “Expiration Date”):

 
(i)           our close of business on [insert first anniversary of issue date]
(such date, as extended from time to time in accordance herewith pursuant to a
Notice of Extension in the form set forth as Exhibit I hereto, the “Stated
Expiration Date”),


(ii)           our close of business on the date which is five Business Days
following our receipt from you of a certificate in the form set forth as Exhibit
A-1 hereto accompanied by the original of this Letter of Credit (including any
amendments thereto),


(iii)           our close of business on the date of our receipt from you of a
certificate in the form set forth as Exhibit A-2 hereto accompanied by the
original of this Letter of Credit (including any amendments thereto),


(iv)           the date upon which an Acceleration Drawing Certificate in the
form of Exhibit E hereto is received and honored by us, and


(iv)           our close of business on the date which is thirty (30) days after
your receipt of written notice from us in the form set forth as Exhibit A-3
hereto,


a maximum aggregate amount not exceeding [FACE AMOUNT OF LETTER OF CREDIT
WRITTEN OUT] (U.S. $[Insert amount]) (the “Original Stated Amount”; such
Original Stated Amount, as reduced or reinstated from time to time in accordance
herewith, being the “Stated Amount”) to pay principal of and accrued interest
on, or the purchase price of, the $[Insert amount] outstanding principal amount
of County of [Carroll, Kentucky, Environmental Facilities][Mercer, Kentucky,
Solid Waste Disposal Facility] Revenue Bonds, [Insert Series] (Kentucky
Utilities Company Project) (the “Bonds”), which Bonds were issued pursuant to
the Indenture (said U.S. $[Insert amount] having been initially calculated to be
equal to U.S. $[Insert amount], the principal amount of the Bonds outstanding as
of the date hereof, plus U.S. $[Insert amount], which is 45 days’ accrued
interest on said principal amount of the Bonds calculated at an interest rate of
[   ] percent ([  ]%) per annum calculated on the basis of actual days elapsed
in a year of three hundred sixty-five (365) days); provided that no drawings
shall be made under this Letter of Credit for any payment of any amount arising,
directly or indirectly, under, pursuant to or in connection with any Bond (A)
during the period from and including the date of its purchase with amounts
realized under a Liquidity Drawing (as defined herein) to but excluding the date
on which such Bond is purchased by a Person as a result of a remarketing of such
Bond pursuant to the Remarketing Agreement and the Indenture (a “Custody Bond”)
or (B) which is held by or on behalf of the Borrower or any Affiliate of the
Borrower (each of (A) and (B), an “Ineligible Bond”).
 
Funds under this Letter of Credit are available to the Bond Trustee against the
Bond Trustee’s presentation of the following certificates which shall be made by
telecopier at (212) 224-4566, Attention: ATTENTION: TRADE CREDIT SERVICES
DEPARTMENT, without further need of documentation (including the original of
this Letter of Credit), it being understood that each certificate so submitted
is to be the sole operative instrument of drawing.  You shall use your best
efforts to give telephonic notice of a drawing to the Issuing Bank at: [Insert
Number], on the Business Day preceding the day of such drawing (but such notice
shall not be a condition to drawing hereunder and you shall have no liability
for not doing so) or at any other office or offices or number or numbers which
may be designated by the Issuing Bank by written notice delivered to the Bond
Trustee.  Each demand for payment under this Letter of Credit shall be made
under:
 
 
(i)           a certificate in the form attached as Exhibit B hereto to pay
accrued interest on the Bonds as provided for under Section 2.02 of the
Indenture (an “Interest Drawing”),
 
(ii)           a certificate in the form attached as Exhibit C hereto to pay the
principal amount of and, in the event the redemption date does not coincide with
the regularly scheduled interest payment date for the Bonds, accrued interest on
the Bonds in respect of any redemption of the Bonds, as provided for in Section
4.01 of the Indenture (a “Redemption Drawing”),
 
 
(iii)           a certificate in the form attached as Exhibit D hereto, to pay
the purchase price of Bonds for which you have received a notice from the
Remarketing Agent of a failed remarketing, or for which you have not timely
received actual remarketing proceeds by the Business Day immediately preceding
the applicable Purchase Date (as such term is defined in Exhibit D) as required
pursuant to Section 3.02 of the Indenture (a “Liquidity Drawing”),
 
(iv)           a certificate in the form attached as Exhibit E hereto, to pay
the principal of, and accrued interest in respect of, any Bonds the payment of
which has been accelerated pursuant to Section 9.02 of the Indenture (an
“Acceleration Drawing”), or
 
(v)           a certificate in the form attached as Exhibit F hereto to pay the
principal amount of the Bonds on the stated maturity date specified in such
Bonds as the date on which the principal of such Bonds is due and payable (a
“Stated Maturity Drawing”),
 
each such certificate to be executed by your duly authorized officer and be
dated the date such certificate is presented hereunder.
 
We agree to honor and pay the amount of any Interest, Redemption, Liquidity,
Acceleration and Stated Maturity Drawing if presented in compliance with all of
the terms of this Letter of Credit.  If such drawing is presented at or prior to
4:00 p.m., prevailing New York City time, on a Business Day, payment shall be
made to the account number or address designated by you of the amount specified,
in immediately available funds, not later than 12:00 Noon, prevailing New York
City time, on the following Business Day.  If such drawing is presented after
4:00 p.m., prevailing New York City time, on a Business Day, payment shall be
made to the account number or address designated by you of the amount specified,
in immediately available funds, not later than 5:00 p.m., prevailing New York
City time, on the following Business Day.  As used herein, “Business Day” means
any day other than (i) a Saturday or Sunday, (ii) a day on which commercial
banks located in New York, New York or the city or cities in which are located
the corporate trust office or payment office of the Bond Trustee, the Borrower,
the Issuing Bank or the Remarketing Agent are authorized by law to close and
(iii) a day on which the New York Stock Exchange is closed.
 
 
The Available Amount (as hereinafter defined) will be reduced automatically by
the amount of any drawing hereunder; provided, however, that the amount of any
Interest Drawing hereunder shall be automatically reinstated effective on the
earlier of (x) receipt by the Issuing Bank from the Borrower of reimbursement of
any Interest Drawing in full or (y) at the opening of business on the eleventh
(11th) calendar day after the date we honor such drawing, unless, in the case of
clause (y), you shall have received written notice from us (which notice may be
by facsimile transmission), given in the Issuing Bank’s sole discretion, not
later than the close of business on the tenth (10th) calendar day after the date
we honor such drawing that the Issuing Bank is not so reinstating the Available
Amount due to the Borrower’s failure to reimburse us for such Interest Drawing
in full, or that an event of default has occurred and is continuing under the
Letter of Credit Agreement and, in either case, directing, an acceleration of
the Bonds pursuant to the Indenture.  After payment by us of a Liquidity
Drawing, the obligation of the Issuing Bank to honor drawings under this Letter
of Credit will be automatically reduced by an amount equal to the Original
Purchase Price (as defined below) of any Bonds (or portions thereof) purchased
pursuant to said drawing.  In addition, in the event of the remarketing of the
Bonds (or portions thereof) previously purchased with the proceeds of a
Liquidity Drawing, our obligation to honor drawings hereunder shall be
automatically reinstated concurrently upon receipt by the Issuing Bank, or the
Bond Trustee on the Issuing Bank’s behalf, of an amount equal to the Original
Purchase Price of such Bonds (or portion thereof) plus accrued interest thereon
as required under the Reimbursement Agreement dated as of [Insert date of
Reimbursement Agreement] between Borrower and the Issuing Bank as specified in a
certificate in the form of Exhibit J hereto (a “Reinstatement Certificate”); the
amount of such reinstatement shall be equal to the Original Purchase Price of
such Bonds (or portions thereof) so received by the Issuing Bank, or the Bond
Trustee on the Issuing Bank’s behalf. It is understood that the Bond Trustee is
obligated to remit such proceeds to the Issuing Bank concurrently with the
presentation of the Reinstatement Certificate.
 
As used herein:
 
“Original Purchase Price” shall mean the principal amount of any Bond purchased
with the proceeds of a Liquidity Drawing plus the amount of accrued interest on
such Bond paid with the proceeds of a Liquidity Drawing (and not pursuant to an
Interest Drawing) upon such purchase.
 
“Available Amount” shall mean the Original Stated Amount (i) less the amount of
all prior reductions pursuant to Interest, Redemption, Liquidity, Acceleration
or Stated Maturity Drawings, (ii) less the amount of any reduction thereof
pursuant to a Redemption Drawing or reduction certificate in the form of Exhibit
G hereto (a “Reduction Certificate”), respectively, to the extent such reduction
is not already accounted for by a reduction in the Available Amount pursuant to
(i) above, (iii) plus the amount of all reinstatements as above provided.
 
The Stated Amount of this Letter of Credit shall be automatically and
permanently reduced from time to time as of the second Business Day following
the date of our receipt of a Reduction Certificate from the Bond Trustee to the
amount specified in such Reduction Certificate as the amount to which the Stated
Amount is to be so reduced.  Upon our receipt of such Reduction Certificate, we
may deliver to you a substitute letter of credit in exchange for this Letter of
Credit.  If we deliver to you such a substitute letter of credit, you shall
simultaneously surrender to us for cancellation this original Letter of Credit
and any amendment thereto then in your possession.
 


 
Prior to the Expiration Date, we may (but are not obligated to) extend the
Stated Expiration Date from time to time at the request of the Borrower by
delivering to you an amendment to this Letter of Credit in the form of Exhibit I
hereto (a “Notice of Extension”) (appropriately completed) designating the date
to which the Stated Expiration Date is being extended.  Each such extension of
the Stated Expiration Date shall become effective on the issue date of such
notice, and thereafter all references in this Letter of Credit to the Stated
Expiration Date shall be deemed to be references to the date designated as such
in such notice.  Any date to which the Stated Expiration Date has been extended
as herein provided may itself be extended in a like manner.
 
 
 
Upon our close of business on the Expiration Date this Letter of Credit shall
automatically terminate, and (if not fully drawn) you agree to promptly deliver
the same to the Issuing Bank for cancellation.  Failure to deliver said Letter
of Credit (including any amendments thereto) will have no effect on such
termination, and the Letter of Credit will still be considered terminated upon
our close of business on the Expiration Date.
 


 
This Letter of Credit is transferable in its entirety (but not in part) to any
transferee who has succeeded you as Bond Trustee under the Indenture, and may be
successively transferred.  Any transfer request must be affected by presenting
to us the attached form of Exhibit H hereto signed by the transferor and the
transferee together with the original of this Letter of Credit and amendments
hereto, if any.  Transfers to designated foreign nationals and/or specially
designated nationals are not permitted as being contrary to the U.S. Treasury
Department statutory rules including its  Foreign Assets Control
Regulations.  Upon our endorsement of such transfer on the Letter of Credit or,
at our discretion, the issuance to the transferee of a replacement Letter of
Credit with terms and conditions similar hereto, the transferee instead of the
transferor, without the necessity of further action, shall be entitled to all
the benefits of and rights under this Letter of Credit in the transferor’s
place; provided that, in such case, any certificates of the Bond Trustee to be
provided hereunder shall be signed by one who states therein that he is a duly
authorized officer  of the transferee.
 


 
Communications with respect to this Letter of Credit shall be addressed to us at
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, Attention:  TRADE CREDIT
SERVICES DEPARTMENT ___________________, specifically referring to the number of
this Letter of Credit.  For telephone assistance, please contact Antoinette
Pontecorvo at (212) 224-4856, and have this Letter of Credit number
available.  Any communication to the Issuing Bank which is made by telecopier as
permitted hereby shall be deemed operative without the necessity to provide
written confirmation of such transmission by telecopier.
 


 
Except as expressly stated herein, this Letter of Credit is governed by, and
construed in accordance with the International Standby Practices, ICC
Publication No. 590 (the “ISP98”).  As to matters not governed by the ISP98,
this Letter of Credit shall be governed by and construed in accordance with the
laws of the State of New York, including without limitation the Uniform
Commercial Code as in effect in the State of New York, without regard to
principles of conflict of laws.
 


 
All payments made by us hereunder shall be made from our own funds; in no event
shall such payment be made with funds obtained from the Borrower.
 


 
This Letter of Credit sets forth in full the terms of our undertaking, and such
undertaking shall not in any way be modified or amended by reference to any
other document whatsoever, except for ISP98.
 


 
[Signature Page to Letter of Credit]
 
 
 

--------------------------------------------------------------------------------

 
 

   
SUMITOMO MITSUI BANKING
   
CORPORATION, NEW YORK BRANCH
                   
By:
MASAKAZU HASEGAWA
   
Title:
GENERAL MANAGER
       

 
 
 
[Signature Page to Letter of Credit]
 


 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT A-1
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________

 
CERTIFICATE OF TERMINATION
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
Dear Sirs:
 
Reference is hereby made to that certain Irrevocable Transferable Direct Pay
Letter of Credit No. _______________ dated [date] (the “Letter of Credit”),
which has been established by you for the account of Kentucky Utilities Company
in favor of the Bond Trustee (as defined in the Letter of Credit).
 
The undersigned hereby certifies and confirms that [no Bonds (as defined in the
Letter of Credit) remain Outstanding within the meaning of the Indenture (as
defined in the Letter of Credit)] [all drawings required to be made under the
Indenture (as defined in the Letter of Credit) and available under the Letter of
Credit have been made and honored] [an Alternate Credit Facility (as defined in
the Indenture referred to in and defined in the Letter of Credit) has been
delivered to the Bond Trustee in accordance with Section 14.03 of the Indenture
to replace the Letter of Credit] [all of the outstanding Bonds (as defined in
the Letter of Credit) were converted to Bonds bearing interest at a rate other
than the Daily Rate or the Weekly Rate (as defined in the Indenture referred to
in and defined in the Letter of Credit)] and, accordingly, said Letter of Credit
shall be terminated in accordance with its terms.
 


 
The original Letter of Credit (including all amendments thereto) is returned
herewith for cancellation.
 


 
IN WITNESS WHEREOF, this Certificate has been executed this ____ day of
___________, ________.
 


 
 
[Signature Page to Letter of Credit]

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-1
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________



 


 
[TRUSTEE],
  as Bond Trustee


By:
         [Title of Authorized Officer]
 
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A-2
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________
 

 
 
CERTIFICATE OF TERMINATION
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
Dear Sirs:
 
Reference is hereby made to that certain Irrevocable Transferable Direct Pay
Letter of Credit No. ____________ dated [date] (the “Letter of Credit”), which
has been established by you for the account of Kentucky Utilities Company in
favor of the Bond Trustee (as defined in the Letter of Credit ).
 
The undersigned hereby certifies and confirms that the Bond Trustee is required
to terminate the Letter of Credit in accordance with the terms of the Indenture
(as defined in the Letter of Credit) and, accordingly, said Letter of Credit
shall be terminated in accordance with its terms.
 
The original Letter of Credit (including all amendments thereto) is returned
herewith for cancellation.
 


 
IN WITNESS WHEREOF, this Certificate has been executed this ____ day of
___________, ________.
 



 
 


[TRUSTEE],
  as Bond Trustee


By:
         [Title of Authorized Officer]
 
 
 
 
[Signature Page to Letter of Credit]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________
 


 
NOTICE OF EVENT OF DEFAULT
 
 
 
[Trustee], as Trustee (the “Bond Trustee”)
 
under the Indenture of Trust (the
 
“Indenture”) dated [date] between the
 
County of Carroll][Mercer], Kentucky
 
and the Bond Trustee
[Address]
Attn:  

 
 
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Irrevocable Transferable Letter of
Credit No. ______________ dated [date]  (the “Letter of Credit”), established by
the Issuing Bank (as defined in the Letter of Credit) in your favor as Bond
Trustee under the Indenture.  We hereby notify you that an Event of Default
under the terms of that certain $198,309,583.05 Letter of Credit Agreement (the
“Letter of Credit Agreement”) dated as of April 29, 2011 among Kentucky
Utilities Company, the lending institutions party thereto from time to time and
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as Administrative Agent
has occurred.
 
We hereby direct you to draw the entire Available Amount of (and as defined in)
the Letter of Credit as an acceleration of the Bonds in accordance with Section
9.02 of the Indenture.
 
All capitalized terms used herein and not otherwise defined herein shall have
the same meanings herein as in the Letter of Credit.
 
IN WITNESS WHEREOF, this Certificate has been executed this ____ day of
___________, ________.
 
 
 
 
 
 
 

   
SUMITOMO MITSUI BANKING
   
CORPORATION, NEW YORK BRANCH
                   
By:
       
[Title of Authorized Officer]
       

 


[Signature Page to Letter of Credit]

 
 

--------------------------------------------------------------------------------

EXHIBIT B
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________
 
 
 
 
INTEREST DRAWING CERTIFICATE
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
[Trustee], as Bond Trustee (the “Beneficiary”), hereby CERTIFIES as follows with
respect to (i) that certain Irrevocable Transferable Direct Pay Letter of Credit
No. ______________ dated [date] (the “Letter of Credit”), issued by [Issuing
Bank] in favor of the Beneficiary; (ii) those certain Bonds (as defined in the
Letter of Credit); and (iii) that certain Indenture (as defined in the Letter of
Credit):
 


 
1.              The Beneficiary is the Bond Trustee under the Indenture.
 


 
2.              The Beneficiary is entitled to make this drawing in the amount
of $________________ under the Letter of Credit pursuant to the Indenture with
respect to the payment of interest due on all Bonds outstanding on the Interest
Payment Date occurring on [insert applicable date] other than Ineligible Bonds
(as such term is defined in the Letter of Credit).
 


 
3.              The amount of this drawing is equal to the amount required to be
drawn by the Beneficiary pursuant to Section 6.02 of the Indenture.
 


 
4.              The amount of this drawing was computed in compliance with the
terms of the Indenture and, when added to the amount of any other drawing under
the Letter of Credit made simultaneously herewith, does not exceed the Available
Amount of (and as defined in) the Letter of Credit as presently in effect.
 


 
5.              Payment by SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
pursuant to this drawing shall be made to ______________________________, ABA
Number _______________, Account Number ______________, Attention:
___________________________________, Re: _________________________.
 


 
6.              The amount hereby demanded will not be applied to any payment in
respect of Ineligible Bonds.
 
[Signature Page to Letter of Credit]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Certificate has been executed this _______ day of
_________________, ____.
 


 
[TRUSTEE],   as Bond Trustee




By:
         [Title of Authorized Officer]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________


 


 
REDEMPTION DRAWING CERTIFICATE
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
[Trustee], as Bond Trustee (the “Beneficiary”), hereby CERTIFIES as follows with
respect to (i) that certain Irrevocable Transferable Direct Pay Letter of Credit
No. _________________ dated [date] (the “Letter of Credit”), issued by [Issuing
Bank] (the “Issuing Bank”) in favor of the Beneficiary; (ii) those certain Bonds
(as defined in the Letter of Credit); and (iii) that certain Indenture (as
defined in the Letter of Credit):
 


 
1.              The Beneficiary is the Bond Trustee under the Indenture.
 
 
2.              The Beneficiary is entitled to make this drawing in the amount
of $____________ under the Letter of Credit pursuant to Section 4.01 of the
Indenture.


 
3.              (a) The amount of this drawing is equal to (i) the principal
amount of Bonds other than Ineligible Bonds (as such term is defined in the
Letter of Credit) to be redeemed by the Borrower pursuant to Section 4.04 of the
Indenture on [insert applicable date] (the “Redemption Date”), plus (ii) in the
event such redemption date does not coincide with a regularly scheduled Interest
Payment Date (as defined in the Indenture), interest accrued on such Bonds from
the immediately preceding Interest Payment Date to the redemption date.


 
(b)              Of the amount stated in paragraph 2 above:

 
(i)           $____________ is demanded in respect of the principal amount of
the Bonds referred to in subparagraph (a) above; and


 
(ii)           $____________ is demanded in respect of accrued interest on such
Bonds.


 
4.              The amount of this drawing was computed in compliance with the
terms and conditions of the Indenture and, when added to the amount of any other
drawing under the Letter of Credit made simultaneously herewith, does not exceed
the Available Amount of (and as defined in) the Letter of Credit.
 


 
5.              The Issuing Bank is hereby instructed following the honor of
this drawing, and in accordance with the terms of the Letter of Credit, to
reduce the Stated Amount by $_________ [insert applicable amount] which amount
represents the amount of excess interest coverage under the Letter of Credit
(computed in respect of the outstanding principal amount of the Bonds at an
assumed interest rate of fifteen percent (15%) per annum for a period of 45 days
based on a year of 365 days) no longer necessary as a result of the redemption
of Bonds with the proceeds of this drawing, and, if applicable, taking into
account any permanent reduction in the Stated Amount occasioned by the payment
of accrued interest on such redeemed Bonds through an Interest Drawing (as
defined in the Letter of Credit) and not through the drawing effected by this
Certificate.


 
6.              Payment by SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH,
pursuant to this drawing shall be made to ______________________________, ABA
Number _______________, Account Number ______________, Attention:
___________________________________, Re: _________________________.
 


 
IN WITNESS WHEREOF, this Certificate has been executed this __________ day of
______________, ___.
 


 


 
[TRUSTEE], as Bond Trustee


By:
         [Title of Authorized Officer]
 
 


[Signature Page to Letter of Credit]


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________
 

 
 
LIQUIDITY DRAWING CERTIFICATE
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
[Trustee], as Bond Trustee (the “Beneficiary”), hereby CERTIFIES as follows with
respect to (i) that certain Irrevocable Transferable Direct Pay Letter of Credit
No. _______________ dated [date]  (the “Letter of Credit”), issued by [Issuing
Bank] (the “Issuing Bank”) in favor of the Beneficiary; (ii) those certain Bonds
(as defined in the Letter of Credit); and (iii) that certain Indenture (as
defined in the Letter of Credit):
 


 
1.              The Beneficiary is the Bond Trustee under the Indenture.


 
2.              The Beneficiary is entitled to make this drawing under the
Letter of Credit in the amount of $_________________ with respect to Bonds
tendered pursuant to Section 3.01 of the Indenture, remarketing proceeds for
which were not timely received by the Bond Trustee by the Business Day
immediately preceding  ________________ (the “Purchase Date”).


 
3.              (a) The amount of this drawing is equal to (i) the principal
amount of Bonds, other than Ineligible Bonds (as such term is defined in the
Letter of Credit), for which the Bond Trustee has not timely received actual
remarketing proceeds by the Business Day immediately preceding the applicable
Purchase Date as provided for in Section 3.03 of the Indenture, plus (ii)
interest on such Bonds accrued from the immediately preceding Interest Payment
Date to the Purchase Date.


 
(b)              Of the amount stated in paragraph 2 above:


 
(i)           $______________ is demanded in respect of the principal portion of
the purchase price of the Bonds referred to in subparagraph (a) above; and
 
(ii)           $______________ is demanded in respect of payment of the interest
portion of the purchase price of such Bonds.
 
4.              The amount of this drawing was computed in compliance with the
terms and conditions of the Indenture and, when added to the amount of any other
drawing under the Letter of Credit made simultaneously herewith, does not exceed
the Available Amount of (and as defined in) the Letter of Credit as presently in
effect.


 
5.              The Beneficiary will register or cause to be registered in the
name of the Borrower or the Bond Trustee, but with the Issuing Bank registered
as pledgee, upon payment of the amount drawn hereunder, Bonds in the principal
amount of the Bonds being purchased with the amounts drawn hereunder and will
deliver such Bonds to the Beneficiary, in its capacity as Custodian under (and
as defined in) the Custody, Pledge and Security Agreement dated as of [date],
among Kentucky Utilities Company, as pledgor, [Issuing Bank], as Issuing Bank
and pledgee, and the Beneficiary, as custodian; provided, however, if The
Depository Trust Company or its nominee, or a similar securities depository, is
the registered owner of all Bonds, the Beneficiary acknowledges that it will
cause the security interest of the Issuing Bank to be recorded by such
depository on its books or, if the Beneficiary is a participant with respect to
such depository, on its own books.


 
6.              Payment by SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
pursuant to this drawing shall be made to ______________________________, ABA
Number _______________, Account Number ______________, Attention:
___________________________________, Re: _________________________.
 


 


 
IN WITNESS WHEREOF, this Certificate has been executed this _________ day of
______________, ___.
 


 


 
[TRUSTEE], as Bond Trustee


By:
         [Title of Authorized Officer]



 

--------------------------------------------------------------------------------

 
EXHIBIT E
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________



 
ACCELERATION DRAWING CERTIFICATE
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
[Trustee], as Bond Trustee (the “Beneficiary”), hereby CERTIFIES as follows with
respect to (i) that certain Irrevocable Transferable Direct Pay Letter of Credit
No. _____________ dated [date] (the “Letter of Credit”), issued by [Issuing
Bank] in favor of the Beneficiary; (ii) those certain Bonds (as defined in the
Letter of Credit); and (iii) that certain Indenture (as defined in the Letter of
Credit):
 


 
1.              The Beneficiary is the Bond Trustee under the Indenture.


 
2.              An Event of Default has occurred under Section 9.01(_) of the
Indenture, and the Bond Trustee has declared the principal of and accrued
interest on all Bonds then outstanding immediately due and payable.  The
Beneficiary is entitled to make this drawing in the amount of $______________
under the Letter of Credit pursuant to Section 9.02 of the Indenture.


 
3.              (a) The amount of this drawing is equal to (i) the principal
amount of Bonds, other than Ineligible Bonds (as such term is defined in the
Letter of Credit), outstanding on ______________ (the “Acceleration Date”) plus
(ii) interest on such Bonds accrued from the immediately preceding Interest
Payment Date (as defined in the Letter of Credit) to the Acceleration Date.


 
(b)              Of the amount stated in paragraph 2 above:


 
(i)           $____________________ is demanded in respect of the principal of
the Bonds referred to in subparagraph (a) above; and


 
(ii)           $____________________ is demanded in respect of accrued interest
on such Bonds.
 
4.              The amount of this drawing was computed in compliance with the
terms and conditions of the Indenture and does not exceed the Available Amount
of (and as defined in) the Letter of Credit.


 
5.              Payment by SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
pursuant to this drawing shall be made to ______________________________, ABA
Number _______________, Account Number ______________, Attention:
___________________________________, Re: _________________________.
 


 
6.              The original Letter of Credit (including any amendments thereto)
is being delivered to you by overnight mail for cancellation. Failure to deliver
said Letter of Credit will have no effect on its termination, and the Letter of
Credit will still be considered terminated upon our receipt of the amount
demanded in paragraph 2 above.


 
IN WITNESS WHEREOF, this Certificate has been executed this __________ day of
____________, ___.
 


 


 
[TRUSTEE],   as Bond Trustee


By:
         [Title of Authorized Officer]



 

--------------------------------------------------------------------------------

 



EXHIBIT F
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________
STATED MATURITY DRAWING CERTIFICATE
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
[Trustee], as Bond Trustee (the “Beneficiary”), hereby CERTIFIES as follows with
respect to (i) that certain Irrevocable Transferable Direct Pay Letter of Credit
No. ___________ dated [date] (the “Letter of Credit”), issued by [Issuing Bank]
in favor of the Beneficiary; (ii) those certain Bonds (as defined in the Letter
of Credit); and (iii) that certain Indenture (as defined in the Letter of
Credit):
 


 
1.              The Beneficiary is the Bond Trustee under the Indenture.
 


 
2.              The Beneficiary is entitled to make this drawing in the amount
of $_______________ under the Letter of Credit pursuant to the Indenture.  The
amount of this drawing is equal to the principal amount of Bonds (excluding any
Ineligible Bonds (as such term is defined in the Letter of Credit)) with a
Stated Maturity (under and as set forth in such Bonds) on _______________.
 


 
3.              The amount of this drawing was computed in compliance with the
terms and conditions of the Indenture and, when added to the amount of any other
drawing under the Letter of Credit made simultaneously herewith, does not exceed
the Available Amount of (and as defined in) the Letter of Credit.
 


 
4.              Payment by SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
pursuant to this drawing shall be made to ______________________________, ABA
Number _______________, Account Number ______________, Attention:
___________________________________, Re: _________________________.
 

 
 

--------------------------------------------------------------------------------

 



 


 
IN WITNESS WHEREOF, this Certificate has been executed this __________ day of
_______________, ___.
 
 
 

 
 
[TRUSTEE],   as Bond Trustee






By:
         [Title of Authorized Officer]

 

--------------------------------------------------------------------------------

 



EXHIBIT G
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________
REDUCTION CERTIFICATE
 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
Deutsche Bank Trust Company Americas, as Bond Trustee (the “Beneficiary”),
hereby CERTIFIES as follows with respect to (i) that certain Irrevocable
Transferable Direct Pay Letter of Credit No.___________ dated [date] (the
“Letter of Credit”), issued by [Issuing Bank] (the “Issuing Bank”) in favor of
the Beneficiary; (ii) those certain Bonds (as defined in the Letter of Credit);
and (iii) that certain Indenture (as defined in the Letter of Credit):
 


 
1.              The Beneficiary is the Bond Trustee under the Indenture.

 
2.              Effective on ____________, _______ (which shall be at least two
(2) Business Days (as defined in the Letter of Credit) following receipt by the
Issuing Bank of this Certificate, the Stated Amount (as defined in the Letter of
Credit) shall be reduced by $____________, and the Stated Amount shall thereupon
equal $____________, of which amount $_________ is applicable to principal on
the Bonds and of which amount $_________ is applicable to interest on the Bonds
(as described in the Letter of Credit), all in accordance with the provisions of
the Indenture.
 


 


 
In WITNESS WHEREOF, this Certificate has been executed this _____________ day of
___________________, ___.
 


 


 
[TRUSTEE],   as Bond Trustee




By:
         [Title of Authorized Officer]

 

--------------------------------------------------------------------------------

 
EXHIBIT H
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________
REQUEST FOR TRANSFER
 


SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
     
     
 
Re:  Irrevocable Standby Letter of Credit No. _____________
 
We, the undersigned “Transferor”, hereby irrevocably transfer all of our rights
to draw under the above referenced Letter of Credit (“Credit”) in its entirety
to:
 

 
NAME OF TRANSFEREE
     
(Print Name and complete address of the Transferee) “Transferee”
 
ADDRESS OF TRANSFEREE
         
CITY, STATE/COUNTRY ZIP
 

 
In accordance with ISP98, Rule 6, regarding transfer of drawing rights, all
rights of the undersigned Transferor in such Credit are transferred to the
Transferee, who shall have the sole rights as beneficiary thereof, including
sole rights relating to any amendments whether increases or extensions or other
amendments and whether now existing or hereafter made.  All amendments are to be
advised directly to the Transferee without necessity of any consent of or notice
to the undersigned Transferor.
 
The original Credit, including amendments to this date, if any, are attached and
the undersigned Transferor requests that you endorse an acknowledgment of this
transfer on the reverse thereof or, at your discretion, issue a replacement
Letter of Credit with terms and conditions similar thereto.  The undersigned
Transferor requests that you notify the Transferee of this Credit in such form
and manner as you deem appropriate, and the terms and conditions of the Credit
as transferred.  The undersigned Transferor acknowledges that you incur no
obligation hereunder and that the transfer shall not be effective until you have
expressly consented to effect the transfer by notice to the Transferee.
 
If you agree to these instructions, please advise the Transferee of the terms
and conditions of this transferred Credit and these instructions.
 
Transferor represents and warrants to Transferring Bank that our execution,
delivery, and performance of this request to Transfer (a) are within our powers,
(b) have been duly authorized, (c) constitute our legal, valid, binding and
enforceable obligation, (d) do not contravene any charter provision, by-law,
resolution, material contract or other undertaking binding on or affecting us or
any of our properties, (e) do not require any notice, filing or other action to,
with, or by any governmental authority (f) the enclosed Credit is original and
complete, (g) there is no outstanding demand or request for payment or transfer
under the Credit affecting the rights to be transferred, and (h) the
Transferee’s name and address are correct and complete ant the Transferee’s use
of the Credit as transferred and the transactions underlying the Credit and the
requested Transfer do not violate any Unites States or other law, rule or
regulation.
 
The Effective Date shall be the date hereafter on which Transferring Bank
effects the requested transfer by acknowledging this request and giving notice
thereof to Transferee.
 
WE WAIVE ANY RIGHT TO TRIAL BY JURY THAT WE MAY HAVE IN ANY ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS TRANSFER.
 
This Request is made subject to ISP98 and is subject to and shall be governed by
the law of the of New York, without regard to principles of conflict of laws.
 
 

--------------------------------------------------------------------------------

 
Sincerely yours,
 
         (a) SIGNATURE GUARANTEED
         
Signature(s) with title(s) conform(s) with that/those on
(Print Name of Transferor)
 
file with us for this individual, entity or company and
   
signer(s) is/are authorized to execute this agreement.
   
We attest that the individual, company or entity has
 (Transferor’s Authorized Signature)
 
been identified by us in compliance with USA PATRIOT
   
Act procedures of our bank.
     
(Print Authorized Signers Name and Title)
             
(Print Name of Bank)
 (Telephone Number/Fax Number)
             
(Address of Bank)
               
(City, State, Zip Code)
               
(Print  Name and Title of Authorized Signer)
               
(Authorized Signature)
                 
Acknowledged:
 
         (b) SIGNATURE GUARANTEED
         
Signature(s) with title(s) conform(s) with that/those on
(Print Name of Transferor)
 
file with us for this individual, entity or company and
   
signer(s) is/are authorized to execute this agreement.
   
We attest that the individual, company or entity has
 (Transferor’s Authorized Signature)
 
been identified by us in compliance with USA PATRIOT
   
Act procedures of our bank.
     
(Print Authorized Signers Name and Title)
             
(Print Name of Bank)
 (Telephone Number/Fax Number)
             
(Address of Bank)
               
(City, State, Zip Code)
               
(Print  Name and Title of Authorized Signer)
               
(Authorized Signature)
     


 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________



 
_________________, _____
 
 
NOTICE OF EXTENSION
 
 
[Trustee], as Trustee (the “Bond Trustee”)
 
under the Indenture of Trust (the
 
“Indenture”) dated as of [date] between
 
the County of Carroll][Mercer],
 
Kentucky and the Bond Trustee
[Address]
Attn:  

 
Attn:
 
Dear Sirs:
 
Reference is hereby made to that certain Irrevocable Transferable Direct Pay
Letter of Credit No. ______________ dated [date] (the “Letter of Credit”),
established by us in your favor as Beneficiary.  We hereby notify you that, in
accordance with the terms of the Letter of Credit, the Stated Expiration Date of
the Letter of Credit has been extended to _________________, __________.
 


 
This letter should be attached to the Letter of Credit and made a part thereof.
 


 


 
SUMITOMO MITSUI BANKING
CORPORATION, NEW YORK BRANCH


 
 
By:
         [Title of Authorized Officer]




 



 
 

--------------------------------------------------------------------------------

 


 
REINSTATEMENT CERTIFICATE
 


 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender
277 Park Avenue
New York, NY 10172
ATTENTION: TRADE CREDIT SERVICES DEPARTMENT
Telephone:  (212) 224-4310
Facsimile:  (212) 224-4566
 
The undersigned hereby certifies to [Issuing Bank] (the “Issuing Bank”), with
reference to Irrevocable Transferable Direct Pay Letter of Credit No.
______________ (the “Letter of Credit”) issued by the Issuing Bank in favor of
the Bond Trustee (as such term and all other terms used but not otherwise
defined herein are defined in the Letter of Credit), that:


 
1.           The undersigned is the Bond Trustee under the Indenture.
 
2.           The Bond Trustee has previously made a Liquidity Drawing under the
Letter of Credit on ______________ in the amount of U.S. $_____________
(representing U.S. $_____________ of principal and U.S. $_____________ of
interest) with respect to the purchase price of Bonds which are now held as
Custody Bonds in accordance with the Indenture.
 
3.           The Bond Trustee has received, on behalf of the Issuing Bank,
proceeds (the “Remarketing Proceeds”) from the sale of remarketed Custody Bonds
originally purchased with the proceeds of the above described Liquidity Drawing
and as of the date hereof holds, on behalf of the Issuing Bank, in the
Remarketing Proceeds Subaccount established under the Indenture the amount of
U.S. $_____________ (representing U.S. $_____________ of principal and U.S.
$_____________ of interest) with respect to the sale of such Custody Bonds.
 
4.           The Bond Trustee shall deliver the Remarketing Proceeds to the
Issuing Bank on the same day as the Remarketing Proceeds are received by the
Bond Trustee (on behalf of the Issuing Bank) in immediately available funds by
depositing such Remarketing Proceeds with [Issuing Bank] SUMITOMO MITSUI BANKING
CORPORATION, NEW YORK BRANCH through the Fedwire to Citibank, N.A., New York,
ABA 021-000-089, in favor of SUMITOMO MITSUI BANKING CORPORATION, NEW YORK
BRANCH A/C #36023837. Ref: Kentucky Utilities, Reference: Letter of Credit No.
_______________, or as otherwise directed by the Issuing Bank.
5.           In accordance with the terms of the Letter of Credit, the Stated
Amount under the Letter of Credit is deemed  automatically reinstated in an
amount equal to [$________] (total amount of paragraph 3 above).
 


 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
this _____ day of ___________, _____.
 


 


 
[TRUSTEE],   as Bond Trustee


By:
         [Title of Authorized Officer]




 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
to
[ISSUING BANK]
LETTER OF CREDIT
No. ____________

APPENDIX II TO
REIMBURSEMENT AGREEMENT
 
[FORM OF CUSTODY, PLEDGE AND SECURITY AGREEMENT]
 
This CUSTODY, PLEDGE AND SECURITY AGREEMENT (together with all exhibits,
schedules, attachments and appendices hereto, as amended from time to time, this
“Pledge Agreement”), dated as of ____________, is entered into by and among
KENTUCKY UTILITIES COMPANY (the “Pledgor”), [CUSTODIAN], as Custodian (the
“Custodian”), and [ISSUING BANK], as Issuing Bank (the “Issuing Bank”), pursuant
to that certain Reimbursement Agreement dated as of ____________, between the
Pledgor and the Issuing Bank (hereinafter, together with all schedules,
attachments and appendices thereto, as from time to time amended or
supplemented, the “Reimbursement Agreement”).  Any capitalized term used herein,
and not defined elsewhere in this Agreement, shall have the meaning set forth in
the Reimbursement Agreement.
 
RECITALS:
 
A.              The County of [Carroll][Mercer], Kentucky (the “Issuer”) has
issued $____________ aggregate principal amount of its County of [Carroll,
Kentucky, Environmental Facilities][Mercer, Kentucky, Solid Waste Disposal
Facility] Revenue [Refunding] Bonds, [Insert Series] (Kentucky Utilities Company
Project) (the “Bonds”), pursuant to a certain  Indenture of Trust dated as of
[date], [as amended and restated as of September 1, 2008 and] as [further]
amended and supplemented pursuant to Supplemental Indenture No. 1 to [Amended
and Restated] Indenture of Trust dated as of September 1, 2010 (the “Bond
Indenture”), between the Issuer and [Trustee], as trustee (in such capacity, the
“Bond Trustee”).
 
B.              The Bond Indenture requires that the Bonds be purchased under
certain circumstances from the owners thereof in accordance with the terms and
conditions of the Bond Indenture.
 
C.              The Pledgor has entered into that certain Remarketing and Bond
Purchase Agreement dated as of [date] (together with all exhibits, schedules,
attachments and appendices thereto, as amended, supplemented or restated from
time to time, the “Remarketing Agreement”) between [Remarketing Agent], as the
initial remarketing agent (“Remarketing Agent”), and the Pledgor, pursuant to
which Remarketing Agent has agreed to use its reasonable best efforts to
remarket the Bonds under specified terms and conditions as provided in the
Remarketing Agreement.
 
D.              The Pledgor has agreed to enter into the Reimbursement Agreement
in order to cause the Issuing Bank to issue its Letter of Credit (as defined in
the Reimbursement Agreement) which may be used to pay principal of and interest
on and the purchase price of the Bonds pledged to the Issuing Bank in accordance
with the Bond Indenture (the “Pledged Bonds”).
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Issuing Bank to enter into the Reimbursement Agreement and the Issuing Bank to
issue its Letter of Credit thereunder and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Pledge and Security Interest.  The Pledgor hereby pledges, grants, assigns,
conveys, hypothecates, transfers, and delivers to the Issuing Bank, all of the
Pledgor’s right, title and interest in and to the Pledged Bonds and hereby
grants to the Issuing Bank, a first lien on, and security interest in, its
right, title and interest in and to the Pledged Bonds, the interest thereon and
all proceeds thereof, as collateral security for the prompt and complete payment
and satisfaction when due of all indebtedness, obligations, liabilities and
amounts from time to time owing by the Pledgor to the Issuing Bank under or in
connection with the Reimbursement Agreement, including, without limitation,
interest thereon (all of the foregoing indebtedness, obligations, liabilities
and amounts from time to time owing to the Issuing Bank by the Pledgor being
hereinafter called the “Bank Obligations”).
 
2. Notation of Pledge.  (a) The Issuing Bank hereby appoints the Custodian as
its agent to receive and hold Pledged Bonds for the benefit of the Issuing
Bank.  Upon the application of any drawing under the Letter of Credit to pay the
purchase price of Bonds, such Bonds shall constitute Pledged Bonds, shall be
owned by the Pledgor and registered in the name of the Issuing Bank or its
designee or nominee as pledgee and delivered to the Custodian to be held for the
benefit of the Issuing Bank.  The Custodian shall release such Pledged Bonds
only in accordance with Section 5 hereof.
 
(b) The parties hereby acknowledge and agree that if the ownership of the Bonds
or a portion thereof is maintained as a fully registered Bond registered in the
name of The Depository Trust Company, New York, New York (“DTC”), or its nominee
(“Book-Entry Form”), all references herein to the “holding” and “release” of
Pledged Bonds shall relate to the recording of beneficial ownership of Pledged
Bonds.
 
(c) The Custodian shall be responsible for instructing the Bond Trustee or other
bond registrar under the Bond Indenture to effect any changes on the bond
registration books necessary for recording of ownership and pledging of Pledged
Bonds or beneficial interests in Pledged Bonds.
 
3. Payments on the Bonds; Voting Rights.  (a) If, while this Pledge Agreement is
in effect, the Pledgor shall become entitled to receive or shall receive any
payment, including, without limitation, any payment of interest, principal or
proceeds of sale in respect of the Pledged Bonds, the Pledgor agrees to accept
the same as the Issuing Bank’s agent and to hold the same in trust on behalf of
the Issuing Bank and to deliver the same forthwith to the Custodian for payment
to the Issuing Bank.  All sums of money so paid in respect of the Pledged Bonds
which are received by the Pledgor and paid to the Issuing Bank shall be first
credited as set forth in (and subject to the provisions of) the Reimbursement
Agreement.
 
(b) During such time as the Bonds are pledged to the Issuing Bank under the
terms of this Pledge Agreement, the Issuing Bank shall be entitled to exercise
all of the rights of an owner of Bonds with respect to voting, consenting and
directing DTC, as if the Issuing Bank were the owner of such Bonds, and the
Pledgor hereby grants and assigns to the Issuing Bank all such rights.
 
4. Collateral.  All Pledged Bonds, and all income therefrom and proceeds
thereof, are herein collectively sometimes called the “Collateral.”
 
5. Release of Pledged Bonds.  (a) Upon payment (full or partial) to the Issuing
Bank, or the Bond Trustee on behalf of the Issuing Bank, of any Obligations,
other than payments from the proceeds of a remarketing of the Bonds, and
otherwise when required pursuant to Section 3 of the Reimbursement Agreement,
the Issuing Bank agrees to release from the lien of this Pledge Agreement the
Pledged Bonds from the pledge and security interest created herein, and to
instruct the Custodian in writing to release and transfer to the order of the
Pledgor, Pledged Bonds in a principal amount equal to the amount of the
repayment allocable to principal of such drawing; provided, however, that the
Issuing Bank shall not be obligated to release Pledged Bonds in an amount less
than the minimum denomination permitted under the Bond Indenture for the Bonds
(except in a situation in which the total amount of Pledged Bonds held by the
Issuing Bank is less than such minimum denomination).  Upon payment to the
Issuing Bank (or the Bond Trustee on behalf of the Issuing Bank) as aforesaid,
any notation on the book-entry records of the Bonds evidencing the pledge of
such Bonds to the Issuing Bank shall be removed.  If the Pledged Bonds have been
remarketed pursuant to the Bond Indenture, so long as no Event of Default or
Default then exists, the Issuing Bank shall also release to the purchaser of the
Bonds from the pledge and security interest created by this Pledge Agreement a
principal amount of Pledged Bonds equal to the principal amount of Bonds
purchased by such purchaser.  Bonds shall be released under this Pledge
Agreement (i) upon notice from the Pledgor or the Remarketing Agent to the
Issuing Bank specifying the principal amount of Bonds purchased or to be
delivered to such purchaser, and (ii) upon receipt by the Bond Trustee (on
behalf of the Issuing Bank) of remarketing proceeds with respect to such
remarketed Bonds, all in accordance with the Bond Indenture.  The proceeds of
any such remarketing shall be delivered to the Issuing Bank on the same day as
the Pledged Bonds are released from the lien and security interest of this
Pledge Agreement in immediately available funds by depositing such proceeds with
__________________________ through the Federal Reserve Wire System to ABA No.
____________ at the Federal Reserve Bank of New York for credit of
___________________, Attn:  ___________________, Account No. ____________,
RE:  Kentucky Utilities, Reference: Letter of Credit No. ____________, or as
otherwise directed by the Issuing Bank.
 
(b) Upon an acceleration of all Bonds pursuant to the Bond Indenture and payment
to the Issuing Bank of all amounts due on the Pledged Bonds, upon the request of
the Issuing Bank, the Custodian shall be authorized to, and shall, cancel all
Pledged Bonds held hereunder; provided, however, that such cancellation shall
not constitute a release of the Pledgor’s obligations to the Issuing Bank with
respect to the Bank Obligations.
 
6. Event of Default.  The term “Event of Default” shall mean an Event of Default
as defined in the Reimbursement Agreement.
 
7. Rights of the Issuing Bank.  The Issuing Bank shall not be liable for failure
to collect or realize upon the Bank Obligations, the Collateral or any
collateral security or guaranty therefor, or any part thereof, or for any delay
in so doing, nor shall the Issuing Bank be under any obligation to take any
action whatsoever with regard thereto or in respect of preserving rights against
prior parties.  If an Event of Default or event which with notice or lapse of
time or both would become an Event of Default has occurred and is continuing,
the Issuing Bank may thereafter, without notice, exercise all rights, privileges
or options pertaining to the Pledged Bonds as if it were the absolute owner
thereof, upon such terms and conditions as it may determine, all without
liability except to account for property actually received by it, but the
Issuing Bank shall not have any duty to exercise any of the aforesaid rights,
privileges or options nor shall the Issuing Bank be responsible for any failure
to do so or delay in so doing.
 
8. Remedies.  At any time that an Event of Default has occurred and is
continuing as a result of all or any portion of the Bank Obligations owing to
the Issuing Bank not being paid when due, the Issuing Bank, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
the Pledgor or any other person (each of which demands, advertisements or
notices are hereby expressly waived), may forthwith instruct the Custodian to
transfer to the Issuing Bank all or any portion of the Collateral relating to
the Pledged Bonds, or may forthwith collect, receive, appropriate and realize
upon the Collateral relating to the Pledged Bonds, or any part thereof, and may
forthwith sell, assign, give option or options to purchase, contract to sell or
otherwise dispose of and deliver said Collateral, or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or at any of the Issuing Bank’s offices or elsewhere upon such terms and
conditions and at such prices as it may deem advisable in its discretion,
exercised in a commercially reasonable manner, for cash or on credit or for
future delivery without assumption of any credit risk, with the right to the
Issuing Bank upon any such sale or sales, public or private, to purchase the
whole or any part of said Collateral so sold, free of any right or equity of
redemption in the Pledgor, which right or equity is hereby expressly waived and
released to the fullest extent permitted under law.  The Issuing Bank shall
apply all the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care, safekeeping
or otherwise of any and all of the Collateral in any way relating to the rights
of the Issuing Bank hereunder, including reasonable attorneys’ fees and legal
expenses, to the payment in whole or in part, of the Bank Obligations owing to
the Issuing Bank in such order as prescribed in the Reimbursement Agreement
(with the Pledgor remaining liable for any deficiency remaining unpaid after
such application), and only after so applying such net proceeds and after the
payment by the Issuing Bank of any other amount required by any provision of
Law, including, without limitation Section 9-504(1)(c) (or any successor section
thereto) of the Uniform Commercial Code of the State of New York, shall the
Issuing Bank apply the surplus, if any, to the account of the Pledgor.  The
Pledgor agrees that the Issuing Bank need not give more than ten (10) business
days’ notice of the time and place of any public sale or of the time after which
a private sale or other intended disposition is to take place and that such
notice is reasonable notification of such matters.  In addition to the rights
and remedies granted to the Issuing Bank in this Pledge Agreement and in any
other instrument or agreement securing, evidencing or relating to any of the
Bank Obligations, the Issuing Bank shall have all the rights and remedies of a
secured party, and the Pledgor shall have all the rights of a debtor, under the
Uniform Commercial Code of the State of New York.  The Pledgor further agrees
that the Pledgor shall be liable for the deficiency if the proceeds of any sale
or other disposition of the Collateral relating to the Pledged Bonds are
insufficient to pay all amounts to which the Issuing Bank is entitled, and the
reasonable fees of any attorneys reasonably employed by the Issuing Bank to
collect such deficiency.  The parties hereto acknowledge that, following any
such sale or other disposition of Collateral relating to the Pledged Bonds which
is not accompanied by a reinstatement in full of the Letter of Credit (to the
extent necessary to provide the required principal and interest coverage of such
Pledged Bonds), the then rating assigned by any Rating Agency on the Bonds may
be withdrawn and may not apply to such Pledged Bonds.
 
9. Representations and Warranties of the Pledgor.  The Pledgor hereby represents
and warrants that:
 
(a) on the date of notation of the pledge to the Issuing Bank of any Pledged
Bonds on the records of DTC and the deposit of the Pledged Bonds via book-entry
into an account maintained by the Issuing Bank at DTC (the “Pledge Date”),
neither the Pledgor, the Remarketing  Agent, the Bond Trustee nor any other
Person will have any right, title or interest in and to the Pledged Bonds (other
than those rights described herein and in the Bond Indenture);
 
(b) it has, and on the Pledge Date will have, full power, authority and legal
right to pledge all of its rights, title and interest in and to the Pledged
Bonds pursuant to this Pledge Agreement; and
 
(c) assuming compliance by the Custodian with Section 2 hereof, the pledge and
assignment of the Pledged Bonds pursuant to this Pledge Agreement will create a
valid first lien on and a first perfected security interest in, all right, title
or interest of the Pledgor in or to such Pledged Bonds, and the proceeds
thereof, subject to no prior pledge, lien, mortgage, hypothecation, security
interest, charge, option or encumbrance or to any agreement purporting to grant
to any third party a security interest in the property or assets of the Pledgor
which would include the Pledged Bonds.
 
10. No Disposition, Etc.  Subject to the provisions of Section 5 hereof and
subject to the Bond Indenture and Remarketing Agreement, without the prior
written consent of the Issuing Bank, the Pledgor agrees that it will not sell,
assign, transfer, exchange or otherwise dispose of, or grant any option with
respect to, the Collateral relating to the Pledged Bonds, nor will it create,
incur or permit to exist any pledge, lien, mortgage, hypothecation, or security
interest therein, or any proceeds thereof, except for the lien and security
interest provided for by this Pledge Agreement.  The Pledgor hereby covenants
and agrees that it will defend the Issuing Bank’s right, title and security
interest in and to the Pledged Bonds relating to the Letter of Credit and the
proceeds thereof against the claims and demands of all persons whomsoever.
 
11. Sale of Collateral.   (a) The Pledgor recognizes that the Issuing Bank may
be unable to effect a public sale of any or all of its Pledged Bonds by reason
of certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws, but may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
who will be obliged to agree, among other things, to acquire such securities for
their own account for investment and not with a view to the distribution or
resale thereof.  The Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner provided that the private sale is made in a commercially reasonable
manner for private sales.  The Issuing Bank shall be under no obligation to
delay a sale of any of the Pledged Bonds for the period of time necessary to
permit the Pledgor to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if the Pledgor
would agree to do so.  Notwithstanding anything contained in this Section 11,
the Pledgor shall not be required to register such securities for public sale
under the Securities Act or any applicable state securities laws.
 
(b) Subject to the other terms of this Pledge Agreement, the Pledgor further
agrees to do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale or sales of any portion or all of the
Pledged Bonds valid and binding and in compliance with any and all applicable
laws, regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at the Pledgor’
expense.  The Pledgor further agrees that a breach of any of the covenants
contained in this Section 11 will cause irreparable injury to the Issuing Bank,
that the Issuing Bank has no adequate remedy at law in respect of such breach
and, as a consequence, agrees that each and every covenant contained in this
Section shall be specifically enforceable against the Pledgor.  The Pledgor
further acknowledges the impossibility of ascertaining the amount of damages
which would be suffered by the Issuing Bank by reason of a breach of any of such
covenants and, consequently, agrees that, if the Issuing Bank shall sue for
damages for breach, it shall pay, as liquidated damages and not as a penalty, an
amount equal to the par value plus accrued interest on the Pledged Bonds
relating to the Issuing Bank on the date the Issuing Bank shall demand
compliance with this Section (less an amount equal to the par value plus accrued
interest on any Pledged Bonds sold between the date the Issuing Bank shall have
demanded compliance with this Section and the date of payment of such liquidated
damages), and the Issuing Bank agrees to release its lien on all of its unsold
Pledged Bonds to the Pledgor upon payment of such liquidated damages; in no
event shall such liquidated damages exceed the amount of the then outstanding
Bank Obligations owing to the Issuing Bank plus all amounts which remain
available for draw under its Letter of Credit (it being agreed that any such
liquidated damages in respect of the undrawn Letter of Credit shall be held in
trust for the parties hereto for payment as such losses in respect thereof are
incurred by the Issuing Bank and shall be returned to the Pledgor to the extent
a loss in respect thereof is not incurred by the Issuing Bank prior to the
expiration of the Letter of Credit).
 
(c) The Pledgor and the Issuing Bank acknowledge that, following any such sale
or other disposition of Collateral relating to the Pledged Bonds which is not
accompanied by a reinstatement in full of the Letter of Credit (to the extent
necessary to provide the required principal and interest coverage of such
Pledged Bonds), the then rating assigned by any Rating Agency on the Bonds may
be withdrawn and may not apply to such Pledged Bonds.
 
12. Further Assurances.  The Pledgor agrees that at any time and from time to
time upon the written request of the Issuing Bank, the Pledgor will execute and
deliver such further documents and do such further acts and things as the
Issuing Bank may reasonably request in order to effect the purposes of this
Pledge Agreement.
 
13. Severability.  Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
14. No Waiver; Cumulative Remedies.  The Issuing Bank shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by the
Issuing Bank, and then only to the extent therein set forth.  A waiver by the
Issuing Bank of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Issuing Bank would otherwise
have on any future occasion.  No failure to exercise nor any delay in exercising
on the part of the Issuing Bank, of any right, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by
law.  Time is of the essence in the interpretation and performance of this
Pledge Agreement.
 
15. Amendments; Applicable Law.  None of the terms or provisions of this Pledge
Agreement may be altered, modified or amended except by an instrument in
writing, duly executed by the Issuing Bank, the Custodian and the Pledgor.  This
Pledge Agreement and all obligations of the Pledgor hereunder shall be binding
upon the successors and assigns of the Pledgor, and shall, together with the
rights and remedies of the Issuing Bank hereunder, inure to the benefit of the
Issuing Bank and its successors and assigns.  This Pledge Agreement shall be
governed by, and be construed, enforced and interpreted in accordance with, the
internal laws of the State of New York.
 
16. Term.  This Pledge Agreement shall remain in full force and effect for so
long as the Letter of Credit is in effect or any amount is owed to the Issuing
Bank under the Reimbursement Agreement or any amount is owed pursuant to the
Reimbursement Agreement.
 
17. The Custodian.  (a) The Custodian shall not be subject to any liability
hereunder with respect to Collateral held in its custody, except for its gross
negligence or willful misconduct.
 
(b) To the extent permitted by law from legally available funds, the Pledgor
agrees to indemnify the Custodian and its officers, agents, directors and
employees against any loss, claim, liability or expense, reasonably incurred
without gross negligence or willful misconduct on the part of the Custodian or
such person, arising out of or in connection with this Pledge Agreement,
including any of its duties as Custodian hereunder, including the reasonable
costs and expenses of defending itself from any claim or liability in connection
herewith.  Notwithstanding the foregoing, the Custodian shall have all of the
rights (including indemnification rights), benefits, privileges and immunities
granted to the Bond Trustee under the Bond Indenture, all of which are
incorporated herein mutatis mutandis.  The provisions of this paragraph shall
survive the termination of this Pledge Agreement or the resignation or removal
of the Custodian.  At the reasonable request and expense of the Pledgor, the
Custodian shall cooperate in making any investigation and defense of any
indemnified claim or demand and shall assert appropriately the rights,
privileges and defenses which are available to the Custodian in connection
therewith.
 
(c) In the event of its resignation or removal as the Bond Trustee under the
Bond Indenture, the Custodian shall resign or be removed under this Pledge
Agreement, and the successor trustee appointed under the Bond Indenture shall be
appointed by the Issuing Bank as the successor Custodian under this Pledge
Agreement.  Upon the acceptance of any appointment as Custodian hereunder by a
successor Custodian, such successor Custodian shall thereupon succeed to and
become invested with all the rights, powers, privileges and duties of the
retiring Custodian, and the resignation or removal of the retiring Custodian
shall be effective as of such date.  After the effective date of any retiring
Custodian’s resignation or removal as Custodian hereunder, the provisions of
this Section 17 shall remain applicable to it as to any actions taken or omitted
to be taken by it while it was Custodian under this Pledge Agreement.
 
(d) The Custodian has executed this Pledge Agreement solely as Custodian for the
Issuing Bank in accordance with the terms hereof and hereby agrees not to
exercise any right or remedy, including a right of set-off, it may have at any
time with respect to any of the Collateral, except in accordance with the
provisions of this Pledge Agreement or the written instructions of the Issuing
Bank.
 
(e) The Custodian has executed this Pledge Agreement solely in connection with
its role as Bond Trustee under the Bond Indenture, and in the event of any
conflict between the terms of the Bond Indenture and this Pledge Agreement as to
the duties of the Custodian, the terms of the Bond Indenture shall control.
 
18. Notices.  Notices given to the Pledgor or the Issuing Bank pursuant to this
Pledge Agreement shall be delivered to such address and through such means as
shall be provided in the Reimbursement Agreement or to such other address as any
party may specify in a notice to the other parties.  Notwithstanding anything
herein to the contrary, notices to release Pledged Bonds may be made by telecopy
and each such notice shall be promptly confirmed in writing.  Notices given to
the Custodian pursuant to this Pledge Agreement shall be addressed as follows:
 
 


 

   
[TRUSTEE]
   
[Address]
    Attn:

 


 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Custody, Pledge and
Security Agreement as of the date first above written.
 
 

   
KENTUCKY UTILITIES COMPANY, as the
   
Pledgor
                   
By:
     
Name:
     
Title:
 


 
 

--------------------------------------------------------------------------------

 


   
[ISSUING BANK}, as Issuing Bank
   
 
                   
By:
     
Name:
     
Title:
 


 
 

--------------------------------------------------------------------------------

 


   
[CUSTODIAN], as Custodian
   
 
                   
By:
     
Name:
     
Title:
 


















 
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B



 
Form of Assignment and Assumption Agreement



This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified on the Schedules hereto as “Assignor” [or
“Assignors” (collectively, the “Assignors” and each] an “Assignor”) and [the]
[each]2 Assignee identified on the Schedules hereto as “Assignee” or “Assignees”
(collectively, the “Assignees” and each an “Assignee”).  [It is understood and
agreed that the rights and obligations of [the Assignors] [the
Assignees]3 hereunder are several and not joint.]4  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the letter of credit facility identified below (including any letters of
credit included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)] [the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the] [any] Assignor to [the] [any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as,
the “Assigned Interest”).  Each such sale and assignment is without recourse to
[the] [any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.


1.   Assignor:                      See Schedule attached hereto


2.   Assignee:                      See Schedule attached hereto


3.   Borrower:                      Kentucky Utilities Company


4.   Administrative Agent:  Banco Bilbao Vizcaya Argentaria, S.A., New York
Branch, as the administrative agent under the Credit Agreement


5.           Credit Agreement:  The $198,309,583.05 Letter of Credit Agreement
dated as of April 29, 2011 by and among Kentucky Utilities Company, as Borrower,
the Lenders party thereto and Banco Bilbao Vizcaya Argentaria, S.A., New York
Branch, as Administrative Agent (as amended, restated, supplemented or otherwise
modified)


6.           Assigned Interest: See Schedule attached hereto


[7.           Trade Date:  ______________________]5


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

 
 1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
  2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
  3
Select as appropriate.

 
  4 
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 5  
To be completed if the Assignor9s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Effective Date:  _____________, 20____


[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By: ________________________________________
Title:




ASSIGNEE


See Schedule attached hereto



 
 

--------------------------------------------------------------------------------

 

[Consented to and]6 Accepted:


BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,
as Administrative Agent


By __________________________                                                           
Title:




[Consented to:]7


KENTUCKY UTILITIES COMPANY


By
__________________________                                                              
Title:




[Consented to]:


SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as Issuing Lender


By
__________________________                                                                           
Title:




[Consented to]:8


[ISSUING LENDER]
as Issuing Lender


By 
__________________________                                                                          
Title:





--------------------------------------------------------------------------------

 
 
6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
 
7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 
8 To be added only if there are additional Issuing Lenders.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE


To Assignment and Assumption


By its execution of this Schedule, the Assignee(s) agree(s) to the terms set
forth in the attached Assignment and Assumption.


Assigned Interests:


Aggregate Amount of Commitment for all Lenders9
Amount of Commitment Assigned10
Percentage Assigned of Commitment11
 
 
$
$
%



[NAME OF
ASSIGNEE]12                                                                           [and
is an Affiliate of [identify Lender]]13



 
 

--------------------------------------------------------------------------------

 
  9 Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
10 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
11 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
12 Add additional signature blocks, as needed.



13 Select as applicable.
 




 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption


LETTER OF CREDIT AGREEMENT DATED AS OF April 29, 2011
BY AND AMONG
KENTUCKY UTILITIES COMPANY, AS BORROWER,
THE LENDERS PARTY THERETO
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1 Assignor.  [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.  Assignee.  [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [the relevant] Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.


    2.           Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to but excluding the Effective Date and
to the Assignee for amounts that have accrued from and after the Effective Date.


    3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by and construed in accordance with
the internal laws of the State of New York.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C




Forms of Opinions of Counsel for the Borrower


 
__________ 20__
 
To the Administrative Agent
and each of the Lenders party to
the Credit Agreement referred to below
 
Re:
$198,309,583.05 Letter of Credit Agreement

 
 
Ladies and Gentlemen:





We have acted as special counsel to Kentucky Utilities Company, a Kentucky
corporation and a Virginia corporation (the “Borrower”), in connection with the
$198,309,583.05 Letter of Credit Agreement, dated as of April 29, 2011, among
the Borrower, Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as
Administrative Agent and the Lenders party thereto from time to time (the
“Agreement”).  Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Agreement.
 
We have reviewed the Agreement and the other documents executed and delivered by
the Borrower in connection with the Agreement.  As to various questions of fact
relevant to the opinions set forth below, we have relied, with your consent,
upon certificates of public officials and officers or other employees of the
Borrower and its affiliates, representations and agreements of the Borrower in
the Agreement and the other transaction documents, and other oral and written
assurances by officers or other employees of the Borrower and its
affiliates.  We have assumed that the Agreement and instruments referred to in
this opinion have been duly authorized, executed and delivered by all
parties.  In addition, we have examined such other documents and satisfied
ourselves as to such other matters as we have deemed appropriate in order to
render this opinion.
 
Based on the foregoing, and subject to the qualifications hereafter mentioned,
we are of the opinion that:
 
1.           The Agreement constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except to the extent limited by (a) bankruptcy, insolvency, reorganization or
other similar laws relating to or affecting the enforceability of creditors’
rights generally, or general equitable principles that may limit the right to
obtain equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to indemnification, contribution, waivers
and exculpatory provisions.
 
 
2.           The Borrower is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
3.           The borrowings under the Agreement and the use of proceeds thereof
as contemplated by the Agreement do not violate Regulation U or X of the Board
of Governors of the Federal Reserve System.
 
In rendering the opinion set forth in paragraph 1 above, we have assumed that
the letters of credit to be issued under the Agreement will be solely to support
the Borrower’s obligations with respect to the Existing Pollution Control
Bonds.  We note that any issuance of letters of credit to support the Borrower’s
obligations with respect to tax-exempt pollution control bonds issued on behalf
of the Borrower and/or its Subsidiaries other than the Existing Pollution
Control Bonds may require additional authorization by the KPSC, the VSCC, the
TRA and/or the Federal Energy Regulatory Commission.
 
This opinion is limited to the facts and the law as they exist on the date
hereof.  This opinion is limited to the laws of the State of New York and the
federal laws of the United States of America.  Insofar as the opinions set forth
herein are dependent upon or affected by the laws of the Commonwealth of
Kentucky, the Commonwealth of Virginia or the State of Tennessee, we have relied
upon the opinions of even date addressed to you by [John R. McCall, Esq.,
General Counsel of the Borrower and _____________], and assumed without
investigation the correctness of the conclusions therein.
 
This opinion is not being delivered for the benefit of, nor may it be relied
upon by, any person to which it is not specifically addressed or to which
reliance has not been expressly authorized in writing.
 
 
Very truly yours,
 
Dewey & LeBoeuf LLP
 





 
 

--------------------------------------------------------------------------------

 



 
__________ 20__
 
To the Administrative Agent
and each of the Lenders party to
the Credit Agreement referred to below
 
Re:
$198,309,583.05 Letter of Credit Agreement

 
Ladies and Gentlemen:
 





I am [General] Counsel of Kentucky Utilities Company (the “Borrower”), and have
acted as counsel to the Borrower in connection with the $198,309,583.05 Letter
of Credit Agreement dated as of April 29, 2011, among the Borrower, Banco Bilbao
Vizcaya Argentaria, S.A., New York Branch, as Administrative Agent and the
Lenders party thereto from time to time (the “Agreement”).  Capitalized terms
used but not defined herein have the meanings assigned to such terms in the
Agreement.
 
I am familiar with the Agreement and other documents executed and delivered by
the Borrower in connection with the Agreement.  I also have examined such other
documents and satisfied myself as to such other matters as I have deemed
necessary in order to render this opinion.
 
In rendering this opinion, I have assumed: (a) the genuineness of the signatures
on all documents and instruments (other than the signatures of officers of the
Borrower), the authenticity of all documents submitted as originals, the
conformity to originals of all documents submitted as photostatic or certified
copies, and the accuracy and completeness of all corporate records made
available to me by the Borrower; (b) the due execution and delivery of the
Agreement by the Lenders party thereto; and (c) that the Agreement constitutes
the legal, valid and binding obligation of the Lenders party thereto.
 
Based on the foregoing, I am of the opinion that:
 
1.           The Borrower is duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Kentucky and the Commonwealth of
Virginia, and has the corporate power to make and perform the Agreement.


2.           The execution, delivery and performance by the Borrower of the
Agreement have been duly authorized by the Borrower and do not violate any
provision of law or regulation, or any decree, order, writ or judgment
applicable to the Borrower, or any provision of the Borrower’s certificate of
incorporation, by-laws or board or shareholder resolutions, or result in the
breach of or constitute a default under any indenture or other agreement or
instrument known to me to which the Borrower is a party.


3.           The Agreement has been duly executed and delivered by the Borrower.


4.           Except as disclosed in or contemplated by the Agreement or the
Borrower’s financial statements referred to in Section 5.04(a) of the Agreement,
or otherwise furnished in writing to the Administrative Agent and the Lenders,
no litigation, arbitration or administrative proceeding or inquiry is pending,
or to my knowledge, threatened, which would reasonably be expected to materially
adversely affect the ability of the Borrower to perform any of its obligations
under the Agreement.  To my knowledge, there is no litigation, arbitration or
administrative proceeding pending or threatened that questions the validity of
the Agreement.


5.           There have not been any “reportable events,” as that term is
defined in Section 4043 of the Employee Retirement Income Security Act of 1974,
as amended, which would result in a material liability of the Borrower.


6.           Each of the ___________, 20__ Order of the Kentucky Public Service
Commission (the “KPSC”), the _________, 20__ Order of the Virginia State
Corporation Commission (the “VSCC”) and the __________, 20__ Order of the
Tennessee Regulatory Authority (the “TRA”), relating to the Agreement, is in
full force and effect, and no further authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance of the Agreement by the Borrower or for the borrowings by the
Borrower thereunder, except such authorizations, consents and approvals as have
been obtained prior to the date hereof, which authorizations, consents and
approvals are in full force and effect.


In rendering the opinions set forth in paragraphs 2, 3 and 6 above, I note that
any issuance of Letters of Credit to support issuances of tax-exempt pollution
control bonds issued on behalf of the Borrower and/or its Subsidiaries other
than the Existing Pollution Control Bonds may require additional approvals of
the KPSC, TRA, VSCC and/or FERC at that time.


I am licensed to practice law only in the Commonwealth of Kentucky and,
accordingly, for purposes of my opinions in paragraphs 1 through 2 and 6 above
(with respect to Virginia and Tennessee law), I have relied without independent
investigation upon the opinion of [___________ and the opinion of _____________
(copies of which are attached)], which opinions are in form and substance
satisfactory to me and I believe that you and I are justified in relying
thereon.
 
In rendering its opinion to the addressee hereof, Dewey & LeBoeuf LLP may rely
as to matters of Kentucky law, [Virginia law and Tennessee law] addressed herein
upon this letter as if it were addressed directly to them.  Except as aforesaid,
without my prior written consent, this opinion may not be furnished or quoted
to, or relied upon by, any other person or entity for any purpose.
 
Very truly yours,

 
 

--------------------------------------------------------------------------------

 



[Form of Virginia Opinions]


1.           The Company is duly incorporated, validly existing and in good
standing as a corporation under the laws of the Commonwealth of Virginia and has
corporate power to execute and deliver, and to carry out and perform its
obligations under, the Agreement.


2.           The execution, delivery and performance by the Company of the
Agreement have been duly authorized by the Company.


3.           The Company’s entrance into its obligations in connection with the
Agreement has been authorized by an order duly entered by the Virginia State
Corporation Commission (“VSCC”), which order is in full force and effect, and no
further authorization, consent or approval of any Governmental Authority of the
Commonwealth of Virginia is required for the execution, delivery and performance
of the Agreement by the Borrower or for the borrowings by the Borrower
thereunder, except for such authorizations, consents and approvals as have been
obtained prior to the date hereof and which are in full force and effect. In
rendering our opinion, we have assumed that the Agreement and any letters of
credit issued pursuant thereto for the account of the Borrower will be used
solely to support the Borrower’s obligations with respect to the County of
Carroll, Kentucky, Environmental Facilities Revenue Bonds, 2008 Series A
(Kentucky Utilities Company Project), the County of Carroll, Kentucky,
Environmental Facilities Revenue Refunding Bonds, 2006 Series B (Kentucky
Utilities Company Project), the County of Carroll, Kentucky, Environmental
Facilities Revenue Bonds, 2004 Series A (Kentucky Utilities Company Project) and
the County of Mercer, Kentucky, Solid Waste Disposal Facility Revenue Bonds,
2000 Series A (Kentucky Utilities Company Project).  Our opinion with respect to
Borrower’s authorization is expressly limited to such use.

 
 

--------------------------------------------------------------------------------

 



[Form of Tennessee Opinion]


1.           The Company is qualified to do business as a foreign corporation in
the State of Tennessee.


2.           The Company’s entrance into its obligations in connection with the
Agreement has been authorized by [an] order[s] duly entered by the Tennessee
Regulatory Authority (“TRA”), which Order(s) is/are in full force and effect,
and no further authorization, consent or approval of any Governmental Authority
of the State of Tennessee is required for the execution, delivery and
performance of the Agreement by the Borrower or for the borrowings by the
Borrower thereunder, except for such authorizations, consents and approvals as
have been obtained prior to the date hereof and which are in full force and
effect. In rendering our opinion, we have assumed that the Agreement and any
letters of credit issued pursuant thereto for the account of the Borrower will
be used solely to support the Borrower’s obligations with respect to the County
of Carroll, Kentucky, Environmental Facilities Revenue Bonds, 2008 Series A
(Kentucky Utilities Company Project), the County of Carroll, Kentucky,
Environmental Facilities Revenue Refunding Bonds, 2006 Series B (Kentucky
Utilities Company Project), the County of Carroll, Kentucky, Environmental
Facilities Revenue Bonds, 2004 Series A (Kentucky Utilities Company Project),
and the County of Mercer, Kentucky, Solid Waste Disposal Facility Revenue Bonds,
2000 Series A (Kentucky Utilities Company Project).  Our opinion with respect to
Borrower’s authorization is expressly limited to such use.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Form of Letter of Credit Request
 ______________, ____


[Insert details of Issuing Lender]


Ladies and Gentlemen:


This notice shall constitute a “Letter of Credit Request” pursuant to Section
3.03 of the $198,309,583.05 Letter of Credit Agreement dated as of April 29,
2011 (the “Credit Agreement”) among Kentucky Utilities Company, the lending
institutions party thereto from time to time and Banco Bilbao Vizcaya
Argentaria, S.A., New York Branch, as Administrative Agent.  Terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.


The undersigned hereby requests that _______________14 issue a [Standby] Letter
of Credit on _______________, ________15 in the aggregate amount of
$________________.  [This request is to extend a Letter of Credit previously
issued under the Credit Agreement; Letter of Credit No. __________.]


The beneficiary of the requested Standby Letter of Credit will be
________________16, and such Standby Letter of Credit will be in support of
_____________________17 and will have a stated termination date of
__________________18.


Copies of all documentation with respect to the supported transaction are
attached hereto.





--------------------------------------------------------------------------------

 
  14
Insert name of Issuing Lender.

  15
Must be a Business Day.

  16
Insert name and address of beneficiary.

  17
Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates.

  18
Insert the last date upon which drafts may be presented (which may not be later
than the fifth Business Day prior to the Termination Date).


 

--------------------------------------------------------------------------------

 

KENTUCKY UTILITIES COMPANY


By: __________________________________                                                                      
Name:
Title:




APPROVED:


[ISSUING LENDER]


By: __________________________________                                                                      
Name:
Title:

